UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period :	January 1, 2015 — December 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: As 2016 gets under way, a number of factors in todays markets stand out. Last year, the U.S. Federal Reserve announced a liftoff in short-term interest rates. The first increase took place in December, but the Fed has said that future hikes will likely occur at a gradual pace. Meanwhile, central banks in Europe and Japan continue to run accommodative monetary policies. Chinas economy, the worlds second largest, is slowing, with global ramifications. In addition, the price of a barrel of oil is testing multi-year lows. This combination of factors tempered the performance of stocks in 2015 after a string of solid annual gains over the previous three years. Should the economy continue to grow, stocks could rise, but it would be prudent to be prepared for bouts of volatility in the months ahead. Managing downside risk while pursuing returns in todays investing environment poses a challenge. Putnams experienced portfolio managers are constantly seeking innovative ways to maneuver in todays markets, relying on a proprietary global research framework to guide their investment decisions. The interview on the following pages provides an overview of your funds performance for the reporting period ended December 31, 2015, as well as an outlook for the coming months. We also encourage you to consult your financial advisor to ensure that your portfolio is in line with your investment goals, time horizon, and risk tolerance. As always, thank you for investing with Putnam. Performance summary (as of 12/31/15) Investment objective As high a level of current income as Putnam Investment Management, LLC (Putnam Management) believes is consistent with preservation of capital Net asset value December 31, 2015 Class IA: $6.21 Class IB: $6.22 Total return at net asset value Citigroup Non-U.S. JPMorgan Barclays U.S. World Developed (as of Class IA Class IB Aggregate Government High Yield 12/31/15) shares* shares† Bond Index Bond Index Index‡ 1 year –2.32% –2.34% 0.55% –5.54% –4.53% 5 years 15.25 13.95 17.32 –6.34 30.36 Annualized 2.88 2.65 3.25 –1.30 5.45 10 years 54.57 52.93 55.52 35.00 99.38 Annualized 4.45 4.34 4.51 3.05 7.14 Life 217.76 206.70 225.54 164.00 — Annualized 5.32 5.16 5.44 4.46 — For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: September 15, 1993. † Class inception date: April 6, 1998. ‡ The fund’s secondary benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class IA shares. The Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. The Citigroup Non-U.S. World Government Bond Index is an unmanaged index generally considered to be representative of the world bond market, excluding the United States. The JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Credit qualities are shown as a percentage of net assets. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. Putnam VT Diversified Income Fund 1 Report from your fund’s managers What was the bond market environment like during the 12-month reporting period ended December 31, 2015? The bond market was eventful, often volatile, and extremely challenging for investors. Ultimately, bonds ended 0.55% higher, based on the Barclays U.S. Aggregate Bond Index. A major development during the year was the Federal Reserve’s first interest-rate hike in nearly a decade. While the move was generally anticipated throughout the period, the timing and magnitude caused much speculation until the Fed’s announcement on December 16, 2015. Overall, higher-quality bonds faced fewer challenges, while at times, riskier assets experienced tumultuous conditions. Rallies occurred intermittently throughout the period; however, concerns about global economic and geopolitical issues, plunging commodity prices, and volatile financial markets were ongoing, keeping prices restrained. What strategies and holdings contributed to the fund’s relative performance for the reporting period given this changing environment? There were several contributors to the fund’s performance, the largest of which was our active currency strategy, driven by the fund’s underweight position to the euro, and, to a lesser extent, an underweight to the Canadian dollar, as both currencies weakened relative to the U.S. dollar during the period. Also adding to returns was the fund’s emerging-market debt [EMD] strategy, particularly its Argentina and Russia positions. Overall, our prepayment strategies were neutral for performance. Positioning that took advantage of an increasing yield differential between mortgage rates and U.S. Treasury rates strengthened returns, but the gains were largely offset by the fund’s exposure to agency interest-only collateralized mortgage obligation securities [IO CMO], which were negatively impacted by lower rates and general risk-off sentiment. What detracted from the fund’s performance during the reporting period? The main detractor from returns was the fund’s U.S. term-structure strategy, primarily due to positioning within the United States, where the short duration that the fund maintained throughout 2015 proved not to be beneficial. Duration is a measure of interest-rate sensitivity — a shorter duration results in more limited price moves when interest rates change. Conversely, price changes are typically larger as interest rates change if duration is longer. However, within the fund’s international term structure strategies, the fund’s long-term holdings in Greece produced positive results and served as a partial offset. Our corporate credit strategy also had a negative effect on performance. The fund’s high-yield bond holdings, in particular, were a drag on returns as investors adopted an increasingly risk-averse sentiment. Mortgage credit strategies were flat for the year as a whole. Although holdings in mezzanine commercial mortgage-backed securities [CMBS] benefited from persistent investor demand, favorable supply/demand dynamics, and positive growth trajectory in the United States during the first half of the year, these gains were offset by the risk-off environment, as well as increased supply, toward the end of the period. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve. In addition, we employed interest-rate swaps to hedge interest-rate risk and to gain exposure to interest rates. We also used “swaptions,” which gave us the option to enter into a swap contract, to hedge duration and convexity, and to isolate prepayment risk. We also utilized total return swaps as a hedging tool and to help manage the fund’s sector exposure, as well as credit default swaps to hedge the fund’s credit risk. Lastly, we used currency forward contracts to hedge the foreign exchange risk associated with non-U.S. bonds and to efficiently gain exposure to foreign currencies. What is your outlook for the coming months? We are optimistic about many factors, including the U.S. economy, the performance of the U.S. dollar, and market opportunities. We believe that the U.S. economy will grow between 2% and 2.5% over the next year, and expect that the Fed will raise interest rates in 2016, provided that the data indicates that it is appropriate to continue the process of normalizing monetary policy. In our view, these moves will likely occur at a slower pace than in past cycles, however, and we believe the magnitude of any tightening will depend on factors like employment, inflation, oil prices, U.S. dollar strength, and financial market volatility. What strategies do you expect to use in light of this outlook? We expect to continue to de-emphasize interest-rate risk in this environment, as in our opinion, fixed-income investors are simply not getting compensated enough to take on this type of risk. However, we think that wider spreads have created opportunities for investors to make money by allocating to the other three main types of risks that we believe drive the overall risk and return potential in fixed income — namely credit risk, prepayment risk, and liquidity risk. Spread sectors tend to offer progressively higher yields [or returns]. We believe that investors have to be able to differentiate between the securities that offer higher yields — because, in our opinion, they have poor fundamentals and/or have unusually low liquidity — and those whose characteristics are stronger than the risk premium implies. Much of the time, we have found that the best combination of fundamental valuation and relative value can be found in structured products. We expect to continue to focus on commercial mortgages and non-agency residential mortgages because, in our opinion, investor compensation is attractive in those sectors. Going forward, we expect the fixed-income markets to continue to be dynamic. There will likely be periods of volatility, but we recognize that it is the changing nature of these markets that often creates the best opportunities. So, across all market 2 Putnam VT Diversified Income Fund environments, we intend to maintain our longstanding approach of pursuing situations that we believe offer attractive relative value — maintaining an ongoing presence in the market’s many sectors and prudently scrutinizing the opportunities that we seeunfolding. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Your fund’s managers Portfolio Manager D. William Kohli is a Co-Head of Fixed Income at Putnam. He joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin, Michael V. Salm, and Paul D. Scanlon, CFA. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Putnam VT Diversified Income Fund3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expenses per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from 7/1/15 to 12/31/15. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expenses per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/14* 0.73% 0.98% Annualized expense ratio for the six-month period ended 12/31/15† 0.74% 0.99% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *Restated to reflect current fees. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/15 for the 6 months ended 12/31/15 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.69 $4.94 $3.77 $5.04 Ending value (after expenses) $978.00 $978.00 $1,021.48 $1,020.21 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/15. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4 Putnam VT Diversified Income Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT Diversified Income Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT Diversified Income Fund (the “fund”) at December 31, 2015, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2015 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 12, 2016 Putnam VT Diversified Income Fund5 The fund’s portfolio 12/31/15 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (65.6%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (3.0%) Government National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, January 1, 2046 $7,000,000 $7,297,500 U.S. Government Agency Mortgage Obligations (62.6%) Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, January 1, 2046 3,000,000 3,342,188 4 1/2s, TBA, January 1, 2046 2,000,000 2,160,000 4s, TBA, January 1, 2046 1,000,000 1,057,969 3 1/2s, TBA, February 1, 2046 16,000,000 16,473,196 3 1/2s, TBA, January 1, 2046 16,000,000 16,503,750 3s, TBA, February 1, 2046 46,000,000 45,897,576 3s, TBA, January 1, 2046 66,000,000 65,984,530 Total U.S. government and agency mortgage obligations (cost $158,660,471) MORTGAGE-BACKED SECURITIES (45.5%)* Principal amount Value Agency collateralized mortgage obligations (13.6%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 24.463s, 2037 $49,362 $77,484 IFB Ser. 2979, Class AS, 23.062s, 2034 8,125 9,102 IFB Ser. 3072, Class SM, 22.585s, 2035 131,860 198,740 IFB Ser. 3072, Class SB, 22.438s, 2035 135,152 203,552 IFB Ser. 3249, Class PS, 21.184s, 2036 103,668 150,267 IFB Ser. 3065, Class DC, 18.869s, 2035 277,180 405,598 Ser. 4122, Class TI, IO, 4 1/2s, 2042 2,194,912 406,059 Ser. 4000, Class PI, IO, 4 1/2s, 2042 1,068,777 187,357 Ser. 4024, Class PI, IO, 4 1/2s, 2041 2,512,990 469,248 Ser. 4462, IO, 4s, 2045 1,262,348 258,036 Ser. 4452, Class QI, IO, 4s, 2044 3,542,735 648,763 Ser. 4122, Class CI, IO, 3 1/2s, 2042 3,472,039 453,313 Ser. 4105, Class HI, IO, 3 1/2s, 2041 1,592,025 207,759 Ser. 4166, Class PI, IO, 3 1/2s, 2041 2,060,150 318,273 Ser. 304, Class C37, IO, 3 1/2s, 2027 2,153,213 228,348 Ser. 304, Class C38, IO, 3 1/2s, 2027 2,890,913 311,698 Ser. 4210, Class PI, IO, 3s, 2041 2,557,092 234,833 Ser. 304, Class C45, IO, 3s, 2027 2,499,394 252,952 FRB Ser. 57, Class 1AX, IO, 0.38s, 2043 1,397,874 14,957 Ser. 3300, PO, zero %, 2037 37,803 32,790 Ser. 3326, Class WF, zero %, 2035 1,048 816 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 37.37s, 2036 63,977 120,507 IFB Ser. 06-8, Class HP, 23.021s, 2036 202,392 316,835 IFB Ser. 07-53, Class SP, 22.654s, 2037 130,753 203,569 IFB Ser. 08-24, Class SP, 21.737s, 2038 154,990 217,408 IFB Ser. 05-122, Class SE, 21.624s, 2035 188,793 271,693 IFB Ser. 05-83, Class QP, 16.298s, 2034 147,287 190,780 IFB Ser. 12-56, Class SG, IO, 5.578s, 2039 4,703,591 582,775 Ser. 374, Class 6, IO, 5 1/2s, 2036 241,484 44,187 IFB Ser. 13-103, Class SK, IO, 5.498s, 2043 1,616,527 402,971 Ser. 12-132, Class PI, IO, 5s, 2042 5,434,684 1,013,405 Ser. 378, Class 19, IO, 5s, 2035 747,751 143,942 Ser. 12-127, Class BI, IO, 4 1/2s, 2042 661,628 154,424 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 4,250,770 679,273 Ser. 409, Class 81, IO, 4 1/2s, 2040 3,166,765 642,853 Ser. 409, Class 82, IO, 4 1/2s, 2040 2,090,051 426,997 Ser. 366, Class 22, IO, 4 1/2s, 2035 236,325 13,582 MORTGAGE-BACKED SECURITIES (45.5%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.422s, 2025 $608,000 $575,000 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.422s, 2025 120,000 113,617 Ser. 15-88, Class QI, IO, 4s, 2044 2,732,367 378,214 Ser. 418, Class C24, IO, 4s, 2043 1,965,784 422,160 Ser. 13-41, Class IP, IO, 4s, 2043 2,088,852 345,225 Ser. 13-44, Class PI, IO, 4s, 2043 1,975,496 290,074 Ser. 12-96, Class PI, IO, 4s, 2041 874,061 139,823 Ser. 409, Class C16, IO, 4s, 2040 2,429,768 484,496 Ser. 418, Class C15, IO, 3 1/2s, 2043 4,364,724 907,317 Ser. 13-35, Class IP, IO, 3s, 2042 2,631,782 272,431 Ser. 13-53, Class JI, IO, 3s, 2041 2,897,464 331,383 Ser. 13-23, Class PI, IO, 3s, 2041 3,024,953 252,432 FRB Ser. 03-W10, Class 1, IO, 0.771s, 2043 422,162 7,050 Ser. 99-51, Class N, PO, zero %, 2029 12,169 10,952 Federal National Mortgage Association Grantor Trust Ser. 00-T6, IO, 0.709s, 2030 1,217,152 25,804 Government National Mortgage Association IFB Ser. 13-99, Class VS, IO, 5.756s, 2043 970,146 173,365 IFB Ser. 13-129, Class SN, IO, 5.748s, 2043 1,529,350 237,156 IFB Ser. 11-70, Class SH, IO, 5.546s, 2041 2,889,906 467,587 Ser. 14-122, Class IC, IO, 5s, 2044 1,406,449 287,759 Ser. 13-22, Class OI, IO, 5s, 2043 2,901,430 568,680 Ser. 13-3, Class IT, IO, 5s, 2043 1,767,559 346,442 Ser. 13-6, Class IC, IO, 5s, 2043 1,167,673 228,467 Ser. 12-146, IO, 5s, 2042 2,731,342 546,077 Ser. 13-130, Class IB, IO, 5s, 2040 1,181,596 105,162 Ser. 13-16, Class IB, IO, 5s, 2040 1,222,087 65,567 Ser. 11-41, Class BI, IO, 5s, 2040 971,430 95,033 Ser. 10-35, Class UI, IO, 5s, 2040 1,577,466 304,767 Ser. 10-20, Class UI, IO, 5s, 2040 1,383,236 255,221 Ser. 10-9, Class UI, IO, 5s, 2040 6,174,148 1,205,811 Ser. 09-121, Class UI, IO, 5s, 2039 2,912,296 561,403 Ser. 15-79, Class GI, IO, 5s, 2039 1,230,092 239,353 Ser. 13-34, Class IH, IO, 4 1/2s, 2043 4,045,136 772,580 Ser. 13-183, Class JI, IO, 4 1/2s, 2043 1,815,882 253,639 Ser. 14-108, Class IP, IO, 4 1/2s, 2042 549,719 87,345 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 262,062 35,837 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 2,749,981 512,294 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 2,836,614 506,619 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 2,865,896 535,894 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,394,118 249,826 Ser. 09-121, Class BI, IO, 4 1/2s, 2039 1,112,586 251,878 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 635,305 68,225 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 2,895,053 264,695 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 610,956 35,057 Ser. 15-40, IO, 4s, 2045 3,484,586 834,663 Ser. 13-165, Class IL, IO, 4s, 2043 1,548,536 265,419 Ser. 12-47, Class CI, IO, 4s, 2042 2,776,410 500,251 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 2,307,363 233,537 Ser. 13-76, IO, 3 1/2s, 2043 5,278,986 643,772 Ser. 13-28, IO, 3 1/2s, 2043 1,811,970 263,868 Ser. 13-54, Class JI, IO, 3 1/2s, 2043 2,495,628 317,768 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 3,884,012 478,899 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 2,700,173 341,221 Ser. 12-140, Class IC, IO, 3 1/2s, 2042 2,415,900 478,133 Ser. 15-69, Class IK, IO, 3 1/2s, 2038 3,127,167 482,678 Ser. 13-H08, IO, 2.925s, 2063 4,833,374 417,652 Ser. 15-H24, Class AI, IO, 2.191s, 2065 4,236,140 515,115 Ser. 15-H25, Class EI, IO, 1.84s, 2065 4,085,919 459,666 6Putnam VT Diversified Income Fund MORTGAGE-BACKED SECURITIES (45.5%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association FRB Ser. 15-H08, Class CI, IO, 1.793s, 2065 $2,264,071 $250,463 Ser. 15-H23, Class BI, IO, 1.719s, 2065 4,628,219 523,220 Ser. 13-H08, Class CI, IO, 1.667s, 2063 5,741,058 496,085 Ser. 15-H25, Class AI, IO, 1.611s, 2065 7,342,756 707,107 Ser. 15-H26, Class CI, IO, 0.685s, 2065 12,648,822 365,677 Ser. 06-36, Class OD, PO, zero %, 2036 3,277 2,782 Commercial mortgage-backed securities (20.9%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 856,000 854,140 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.344s, 2051 27,358,180 152,612 Banc of America Merrill Lynch Commercial Mortgage, Inc. Ser. 05-6, Class G, 5.147s, 2047 829,000 797,913 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A Ser. 01-1, Class K, 6 1/8s,2036 14,406 14,310 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-T26, Class AJ, 5.566s, 2045 848,000 813,317 FRB Ser. 06-PW11, Class AJ, 5.51s, 2039 223,000 223,070 Ser. 05-PWR7, Class B, 5.214s, 2041 923,000 923,923 Ser. 05-PWR9, Class C, 5.055s, 2042 499,000 498,227 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.51s, 2039 673,000 671,627 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.119s, 2044 578,000 553,400 FRB Ser. 07-CD5, Class XS, IO, 0.156s, 2044 20,704,172 42,920 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.574s, 2047 426,000 435,445 FRB Ser. 11-C2, Class F, 5 1/4s, 2047 822,000 781,393 Citigroup Commercial Mortgage Trust Ser. 06-C5, Class AJ, 5.482s, 2049 385,000 379,094 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.766s, 2046 2,428,000 2,453,586 COMM Mortgage Pass-Through Certificates 144A Ser. 12-CR3, Class F, 4 3/4s, 2045 700,000 567,570 COMM Mortgage Trust Ser. 06-C8, Class AJ, 5.377s,2046 1,672,000 1,654,444 COMM Mortgage Trust 144A FRB Ser. 13-CR11, Class D, 5.17s, 2046 268,000 253,421 FRB Ser. 14-CR18, Class D, 4.738s, 2047 500,000 429,465 Ser. 13-LC13, Class E, 3.719s, 2046 566,000 419,046 Ser. 14-CR18, Class E, 3.6s, 2047 493,000 351,209 FRB Ser. 07-C9, Class AJFL, 0.98s, 2049 254,000 242,824 Credit Suisse Commercial Mortgage Trust FRB Ser. 06-C5, Class AX, IO, 0.715s, 2039 22,674,957 204,075 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 541,037 270,518 CSAIL Commercial Mortgage Trust 144A FRB Ser. 15-C1, Class D, 3.801s, 2050 329,000 262,751 FFCA Secured Franchise Loan Trust 144A FRB Ser. 00-1, IO, 0.959s, 2020 1,752,486 26,603 First Union Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 5.35s, 2035 349,626 290,982 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.459s, 2044 529,000 529,000 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965s, 2041 285,118 285,030 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.41s, 2046 699,000 632,371 FRB Ser. 05-GG4, Class XC, IO, 0.575s, 2039 8,267,356 29,762 MORTGAGE-BACKED SECURITIES (45.5%)* cont. Principal amount Value Commercial mortgage-backed securities cont. GS Mortgage Securities Trust 144A Ser. 11-GC3, Class E, 5s, 2044 $528,000 $492,801 FRB Ser. 14-GC18, Class D, 4.948s, 2047 900,000 786,870 FRB Ser. 14-GC26, Class D, 4.511s, 2047 665,000 548,576 FRB Ser. 13-GC13, Class D, 4.069s, 2046 548,000 483,194 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 14-C18, Class E, 4.31s, 2047 381,000 286,703 FRB Ser. 13-C12, Class E, 4.086s, 2045 138,000 101,030 Ser. 14-C25, Class E, 3.332s, 2047 656,000 452,166 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.078s, 2051 630,500 637,751 FRB Ser. 06-LDP6, Class B, 5.562s, 2043 790,000 784,287 Ser. 06-LDP8, Class B, 5.52s, 2045 308,000 306,737 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 807,000 795,944 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.178s, 2051 449,000 449,045 FRB Ser. 07-CB20, Class C, 6.178s, 2051 1,004,000 958,127 FRB Ser. 11-C3, Class E, 5.544s, 2046 528,000 534,230 FRB Ser. 11-C3, Class F, 5.544s, 2046 401,000 403,085 FRB Ser. 13-C13, Class D, 4.054s, 2046 207,000 178,848 Ser. 13-C13, Class E, 3.986s, 2046 818,000 627,242 Ser. 13-C10, Class E, 3 1/2s, 2047 833,000 655,654 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 558,000 441,880 FRB Ser. 07-CB20, Class X1, IO, 0.315s, 2051 37,845,318 172,261 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 363,592 377,408 Ser. 98-C4, Class J, 5.6s, 2035 379,000 392,455 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class AJ, 5.72s, 2039 410,000 409,803 FRB Ser. 06-C3, Class C, 5.674s, 2039 406,000 404,579 Ser. 06-C6, Class E, 5.541s, 2039 900,000 898,911 FRB Ser. 06-C6, Class C, 5.482s, 2039 808,000 760,328 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3.326s, 2048 413,000 341,914 Merrill Lynch Mortgage Investors Trust FRB Ser. 96-C2, Class JS, IO, zero %, 2028 4,223 1 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.266s, 2051 269,000 285,431 FRB Ser. 07-C1, Class A3, 5.836s, 2050 5,088 5,085 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 07-C5, Class X, IO, 5 1/2s, 2049 863,806 93,291 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 984,000 984,876 Ser. 06-4, Class AJ, 5.239s, 2049 505,000 504,091 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 14-C17, Class D, 4.698s, 2047 465,000 400,164 Ser. 14-C15, Class F, 4s, 2047 440,000 324,483 Ser. 14-C17, Class E, 3 1/2s, 2047 602,000 425,213 Ser. 15-C24, Class D, 3.257s, 2048 383,000 276,815 Ser. 14-C19, Class D, 3 1/4s, 2047 550,000 409,464 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class D, 5.862s, 2044 470,000 467,533 Ser. 06-HQ9, Class C, 5.842s, 2044 1,638,000 1,630,909 Ser. 07-HQ11, Class C, 5.558s, 2044 986,000 985,132 Ser. 07-HQ11, Class B, 5.538s, 2044 556,000 548,533 FRB Ser. 06-HQ8, Class D, 5.511s, 2044 513,000 511,861 Ser. 06-HQ10, Class B, 5.448s, 2041 385,000 369,711 Ser. 06-HQ10, Class AJ, 5.389s, 2041 514,000 515,388 Putnam VT Diversified Income Fund 7 MORTGAGE-BACKED SECURITIES (45.5%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class F, 6.268s, 2043 $302,000 $296,383 Morgan Stanley Capital I, Inc. 144A FRB Ser. 04-RR, Class F7, 6s, 2039 807,266 736,130 Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 749,648 751,147 STRIPS CDO 144A FRB Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 158,000 31,600 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8s, 2038 509,241 127,310 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 5.992s, 2045 2,148,000 2,143,274 FRB Ser. 06-C25, Class AJ, 5.767s, 2043 170,000 170,714 FRB Ser. 07-C34, IO, 0.302s, 2046 11,586,202 86,897 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class E, 4.777s, 2045 479,000 423,197 FRB Ser. 13-LC12, Class D, 4.299s, 2046 510,000 467,871 WF-RBS Commercial Mortgage Trust 144A Ser. 12-C6, Class E, 5s, 2045 525,000 461,837 Ser. 11-C4, Class F, 5s, 2044 1,270,000 1,250,569 FRB Ser. 13-C16, Class D, 4.981s, 2046 561,000 529,719 FRB Ser. 14-C19, Class E, 4.971s, 2047 1,128,000 915,921 FRB Ser. 13-UBS1, Class E, 4.63s, 2046 555,000 469,721 Ser. 12-C7, Class F, 4 1/2s, 2045 2,626,000 2,368,127 FRB Ser. 13-C15, Class D, 4.48s, 2046 279,000 256,764 Ser. 14-C19, Class D, 4.234s, 2047 629,000 528,038 Residential mortgage-backed securities (non-agency) (11.0%) Banc of America Funding Trust 144A FRB Ser. 14-R7, Class 3A2, 2.763s, 2036 146,638 116,286 BCAP, LLC Trust 144A FRB Ser. 09-RR5, Class 7A2, 5 1/2s, 2035 824,223 704,381 FRB Ser. 12-RR2, Class 5A12, 4.935s, 2036 800,000 750,400 FRB Ser. 11-RR3, Class 3A6, 2.287s, 2036 616,345 314,336 FRB Ser. 15-RR5, Class 2A3, 1.313s, 2046 580,000 445,150 FRB Ser. 10-RR7, Class 1610, 0.943s, 2047 430,415 240,172 FRB Ser. 15-RR3, Class 5A3, 0.421s, 2046 500,000 347,500 FRB Ser. 12-RR5, Class 4A8, 0.391s, 2035 374,800 341,310 Bear Stearns Alt-A Trust FRB Ser. 04-3, Class B, 3.347s, 2034 411,893 399,249 Bear Stearns Asset Backed Securities I Trust FRB Ser. 04-FR3, Class M6, 5.297s, 2034 33,576 20,106 FRB Ser. 05-HE9, Class M2, 1.102s, 2035 850,000 699,705 Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class M2, 4.722s, 2025 (Bermuda) 387,000 378,293 Citigroup Mortgage Loan Trust 144A FRB Ser. 12-4, Class 3A2, 2.65s, 2036 693,918 614,117 Countrywide Alternative Loan Trust FRB Ser. 05-38, Class A1, 1.757s, 2035 381,232 337,420 FRB Ser. 05-38, Class A3, 0.772s, 2035 1,072,534 899,471 FRB Ser. 05-59, Class 1A1, 0.743s, 2035 801,681 636,656 FRB Ser. 06-OC2, Class 2A3, 0.712s, 2036 138,485 123,944 FRB Ser. 06-OA2, Class A5, 0.632s, 2046 728,696 550,166 FRB Ser. 06-OA10, Class 4A1, 0.612s, 2046 641,562 482,377 Countrywide Asset-Backed Certificates Trust Ser. 04-13, Class MF2, 5.093s, 2035 567,806 505,347 FRB Ser. 05-2, Class M4, 1.487s, 2035 960,000 835,200 MORTGAGE-BACKED SECURITIES (45.5%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. CSMC Trust 144A FRB Ser. 11-6R, Class 3A6, 2.866s, 2036 $1,050,000 $924,000 FRB Ser. 09-14R, Class 4A10, 2.842s, 2035 770,000 671,151 FRB Ser. 13-2R, Class 4A2, 2.526s, 2036 915,082 736,641 FRB Ser. 09-13R, Class 3A2, 2.287s, 2036 508,334 279,584 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class B, 11.922s, 2025 1,293,789 1,428,602 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA1, Class B, 9.622s, 2027 250,000 278,525 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA2, Class B, 7.972s, 2027 692,000 643,906 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 15-HQA2, Class B, 10.922s, 2028 639,000 639,000 FRB Ser. 15-DNA3, Class B, 9.772s, 2028 1,033,000 1,010,619 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.122s, 2028 274,000 276,548 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.07s, 2043 (United Kingdom) GBP 328,968 484,983 FRB Ser. 03-2, Class 2C1, 2.852s, 2043 (United Kingdom) EUR 880,000 956,323 Green Tree Home Improvement Loan Trust Ser. 95-F, Class B2, 7.1s, 2021 $422 422 GreenPoint Mortgage Funding Trust FRB Ser. 05-HY1, Class M1, 0.972s, 2035 500,000 361,600 GSAA Home Equity Trust FRB Ser. 05-9, Class M3, 0.952s, 2035 500,000 336,103 GSAA Trust FRB Ser. 05-8, Class M1, 0.912s, 2035 F 800,000 568,000 GSAMP Trust FRB Ser. 06-NC1, Class M1, 0.782s,2036 1,050,000 703,500 Morgan Stanley Resecuritization Trust 144A Ser. 15-R4, Class CB2, 0.598s, 2047 410,000 279,313 Ser. 15-R4, Class CB3, 0.598s, 2047 80,000 39,600 MortgageIT Trust FRB Ser. 05-3, Class M2, 0.952s,2035 315,587 275,803 Nationstar HECM Loan Trust 144A Ser. 15-1A, Class A, 3.844s, 2018 238,440 237,772 Nomura Resecuritization Trust 144A FRB Ser. 10-6RA, Class 1A6, 2.65s, 2036 289,845 256,513 FRB Ser. 15-4R, Class 1A14, 0.373s, 2047 475,000 271,938 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR19, Class A1C3, 0.922s, 2045 1,887,304 1,594,772 FRB Ser. 05-AR8, Class 2AC2, 0.882s, 2045 1,153,439 1,007,877 FRB Ser. 05-AR17, Class A1B2, 0.832s, 2045 726,893 626,800 FRB Ser. 05-AR19, Class A1C4, 0.822s, 2045 637,934 529,485 FRB Ser. 05-AR17, Class A1B3, 0.772s, 2045 1,127,544 970,105 FRB Ser. 05-AR6, Class 2A1C, 0.762s, 2045 521,543 448,527 Total mortgage-backed securities (cost $110,820,812) 8Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (31.1%)* Principal amount Value Basic materials (2.7%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 $209,000 $200,118 ArcelorMittal SA sr. unsec. unsub. bonds 10.85s, 2019 (France) 160,000 151,400 ArcelorMittal SA sr. unsec. unsub. bonds 6 1/8s, 2025 (France) 86,000 61,920 ArcelorMittal SA sr. unsec. unsub. notes 8s, 2039 (France) 66,000 45,045 Beacon Roofing Supply, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 172,000 175,225 Blue Cube Spinco, Inc. 144A company guaranty sr. unsec. notes 9 3/4s, 2023 82,000 88,458 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 220,000 226,600 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2023 294,000 291,795 Celanese US Holdings, LLC company guaranty sr. unsec. notes 5 7/8s, 2021 (Germany) 265,000 279,575 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 205,000 197,825 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 195,000 185,738 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 270,000 235,575 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8s, 2021 129,000 126,420 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 4,000 3,480 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 227,000 142,443 HD Supply, Inc. company guaranty sr. unsec. notes 11 1/2s, 2020 158,000 174,985 HD Supply, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 284,000 295,360 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 270,000 197,775 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 147,000 134,138 Huntsman International, LLC 144A company guaranty sr. unsec. notes 5 1/8s, 2022 112,000 100,800 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 97,000 64,565 Louisiana-Pacific Corp. company guaranty sr. unsec. notes 7 1/2s, 2020 256,000 265,600 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 149,000 150,490 Momentive Performance Materials, Inc. escrow company guaranty sr. notes 8 7/8s, 2020 F 200,000 2 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 (Canada) 90,000 71,663 Norbord, Inc. 144A company guaranty sr. notes 6 1/4s, 2023 (Canada) 130,000 128,050 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 303,000 278,003 Pactiv, LLC sr. unsec. unsub. notes 7.95s, 2025 95,000 88,350 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 215,000 212,850 PQ Corp. 144A company guaranty sub. notes 8 3/4s,2018 97,000 94,090 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. sub. notes 9s, 2017 225,000 173,250 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 216,000 220,860 CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Basic materials cont. Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 $35,000 $38,588 Sealed Air Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 170,000 173,400 Sealed Air Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2022 54,000 54,135 Sealed Air Corp. 144A sr. unsec. bonds 5 1/2s,2025 45,000 45,900 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7 1/2s, 2025 (Ireland) 109,000 125,350 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 135,000 129,600 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 50,000 45,625 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 25,000 22,813 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/8s, 2021 30,000 27,750 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7 5/8s, 2021 120,000 92,700 Univar, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 120,000 109,500 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 130,000 135,038 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 73,000 74,095 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6s, 2023 70,000 65,800 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 198,000 199,980 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 227,000 229,270 Capital goods (1.9%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 470,000 473,525 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 508,000 561,340 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2024 120,000 117,600 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5s, 2022 113,000 113,000 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) 125,000 126,875 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 87,000 80,040 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 105,000 104,606 Berry Plastics Corp. 144A company guaranty notes 6s, 2022 60,000 61,050 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 247,000 267,995 Crown Cork & Seal Co., Inc. company guaranty sr. unsec. bonds 7 3/8s, 2026 100,000 107,500 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. sub. notes 7 3/4s, 2020 (Luxembourg) 94,000 94,470 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6s, 2022 195,000 140,400 KLX, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 237,000 225,150 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 305,000 314,913 Putnam VT Diversified Income Fund9 CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Capital goods cont. MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 $208,000 $179,920 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 70,000 70,700 Omega US Sub, LLC 144A sr. unsec. notes 8 3/4s,2023 150,000 138,375 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2025 85,000 83,300 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2022 389,000 389,000 Terex Corp. company guaranty sr. unsec. notes 6s,2021 270,000 248,400 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 50,000 51,750 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 114,000 110,295 TransDigm, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2024 85,000 84,533 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2025 215,000 204,788 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 150,000 146,625 Communication services (3.9%) Altice Financing SA 144A company guaranty sr. notes 6 5/8s, 2023 (Luxembourg) 200,000 197,500 Altice SA 144A company guaranty sr. unsec. notes 7 3/4s, 2022 (Luxembourg) 400,000 360,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 66,000 64,350 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 13,000 13,520 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. bonds 5 1/8s, 2023 85,000 85,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 499,000 517,713 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 35,000 35,306 CCOH Safari, LLC 144A sr. unsec. notes 5 3/4s,2026 85,000 85,213 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s,2023 145,000 135,938 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s,2020 50,000 49,438 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 148,000 133,200 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 99,000 89,100 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 R 257,000 270,171 Crown Castle International Corp. sr. unsec. notes 4 7/8s, 2022 R 90,000 93,263 CSC Holdings, LLC sr. unsec. unsub. bonds 5 1/4s,2024 160,000 140,400 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s,2021 146,000 140,160 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 200,000 167,250 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 127,000 113,030 Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 20,000 16,950 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 60,000 50,400 Frontier Communications Corp. 144A sr. unsec. notes 11s, 2025 90,000 89,100 Frontier Communications Corp. 144A sr. unsec. notes 10 1/2s, 2022 60,000 59,775 CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Communication services cont. Frontier Communications Corp. 144A sr. unsec. notes 8 7/8s, 2020 $136,000 $137,700 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 189,000 164,430 Intelsat Jackson Holdings SA company guaranty sr. unsec. unsub. bonds 6 5/8s, 2022 (Bermuda) 105,000 66,938 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 26,000 12,155 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8 1/8s, 2023 (Luxembourg) 50,000 22,625 Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 60,000 61,350 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 65,000 67,275 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 130,000 131,950 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 65,000 65,325 Numericable-SFR 144A sr. bonds 5 5/8s, 2024 (France) EUR 100,000 109,898 Numericable-SFR SAS 144A company guaranty sr. notes 6s, 2022 (France) $600,000 579,000 Numericable-SFR SAS 144A sr. bonds 6 1/4s, 2024 (France) 200,000 193,000 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 221,000 219,895 SBA Communications Corp. sr. unsec. sub. notes 4 7/8s, 2022 114,000 112,290 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 70,000 72,800 Sprint Capital Corp. company guaranty sr. unsec. unsub. notes 6 7/8s, 2028 182,000 126,945 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 363,000 382,058 Sprint Corp. company guaranty sr. unsec. sub. notes 7 7/8s, 2023 418,000 313,918 Sprint Corp. company guaranty sr. unsec. sub. notes 7 1/4s, 2021 175,000 132,073 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 5/8s, 2023 218,000 222,088 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 3/8s, 2025 135,000 136,350 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 258,000 266,063 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6s, 2023 120,000 121,500 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 85,000 87,535 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 240,000 246,300 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 365,000 433,171 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 110,000 128,568 Unitymedia Hessen GmbH & Co. KG/ Unitymedia NRW GmbH company guaranty sr. notes 5 5/8s, 2023 (Germany) EUR 83,200 95,504 Unitymedia Hessen GmbH & Co. KG/ Unitymedia NRW GmbH company guaranty sr. notes Ser. REGS, 5 3/4s, 2023 (Germany) EUR 88,290 101,466 10 Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Communication services cont. Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $201,000 $200,498 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 261,000 397,333 West Corp. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2022 $239,000 206,138 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2019 379,000 357,871 Wind Acquisition Finance SA 144A company guaranty sr. notes 4s, 2020 (Luxembourg) EUR 125,000 135,249 Windstream Services, LLC company guaranty sr. unsec. notes 7 3/4s, 2021 $149,000 117,244 Windstream Services, LLC company guaranty sr. unsec. notes 6 3/8s, 2023 263,000 189,360 Consumer cyclicals (4.8%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 115,000 116,725 AMC Entertainment, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/4s, 2025 95,000 95,475 American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5 3/4s, 2023 150,000 151,125 American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 220,000 201,300 Black Knight InfoServ, LLC company guaranty sr. unsec. notes 5 3/4s, 2023 157,000 163,673 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 231,000 161,700 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 97,000 32,010 Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 109,000 111,998 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 250,000 240,938 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 125,000 114,531 Building Materials Corp. of America 144A sr. unsec. notes 5 3/8s, 2024 228,000 227,430 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2021 140,000 149,275 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2024 80,000 83,600 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 45,000 45,450 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 120,000 123,600 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 67,000 66,498 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 50,000 52,625 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2023 65,000 63,375 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2020 162,000 149,850 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 395,000 385,125 CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Consumer cyclicals cont. Cumulus Media Holdings, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 $133,000 $44,888 Dana Holding Corp. sr. unsec. notes 6s, 2023 261,000 261,653 Eldorado Resorts, Inc. 144A sr. unsec. notes 7s,2023 175,000 171,500 Family Tree Escrow, LLC 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 60,000 62,100 Family Tree Escrow, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2020 45,000 46,463 General Motors Co. sr. unsec. notes 5.2s, 2045 33,000 30,945 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 150,000 87,188 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2020 180,000 176,400 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 3/8s, 2018 70,000 69,300 Gray Television, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 258,000 265,095 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 335,000 239,683 Grupo Televisa SAB sr. unsec. unsub. notes Ser. EMTN, 7 1/4s, 2043 (Mexico) MXN 3,500,000 168,699 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 $157,000 160,140 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 166,000 121,180 Interactive Data Corp. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2019 42,000 42,840 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 105,000 107,100 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 68,000 61,540 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65s, 2020 29,000 23,200 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 115,000 63,250 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s,2019 248,000 198,400 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 246,000 271,830 L Brands, Inc. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 105,000 111,300 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 70,000 73,500 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 84,000 86,520 Lear Corp. company guaranty sr. unsec. notes 5 1/4s, 2025 22,000 22,385 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 243,000 240,935 LIN Television Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 118,000 117,410 Masonite International Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 65,000 67,113 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 310,000 294,500 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 210,000 215,775 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 168,000 166,320 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 181,000 184,620 Navistar International Corp. company guaranty sr. unsec. notes 8 1/4s, 2021 106,000 70,490 Putnam VT Diversified Income Fund 11 CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Consumer cyclicals cont. Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 $125,000 $119,375 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8 3/4s, 2021 ‡‡ 244,000 151,280 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8s, 2021 100,000 74,000 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2021 (Luxembourg) 253,000 259,958 Nortek, Inc. company guaranty sr. unsec. sub. notes 8 1/2s, 2021 212,000 219,971 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2025 125,000 126,875 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2024 83,000 85,490 Owens Corning company guaranty sr. unsec. notes 4.2s, 2024 125,000 121,780 Penn National Gaming, Inc. sr. unsec. sub. notes 5 7/8s, 2021 200,000 194,000 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 200,000 205,500 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 140,000 141,400 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2023 153,000 152,426 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2022 8,000 8,000 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 48,000 49,680 Sabre GLBL, Inc. 144A company guaranty sr. notes 5 3/8s, 2023 145,000 144,275 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 51,000 37,230 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 285,000 202,350 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 45,000 21,150 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 145,000 138,475 Sinclair Television Group, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 87,000 89,610 Sinclair Television Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2021 30,000 30,075 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 213,000 207,143 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6s, 2024 150,000 156,563 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2020 184,000 192,510 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 301,000 304,763 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2022 15,000 15,806 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2020 15,000 15,938 Spectrum Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 95,000 97,375 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s,2021 169,000 157,170 CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Consumer cyclicals cont. Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 $300,000 $300,000 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 70,000 67,113 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 120,000 124,500 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2019 3,000 3,105 TEGNA, Inc. 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2021 63,000 63,158 Thomas Cook Finance PLC 144A company guaranty sr. unsec. bonds 6 3/4s, 2021 (United Kingdom) EUR 235,000 265,832 Tribune Media Co. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 $215,000 215,000 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 107,000 109,408 Consumer staples (2.2%) Ashtead Capital, Inc. 144A company guaranty notes 6 1/2s, 2022 250,000 260,625 Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 200,000 202,500 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 195,000 195,488 BC ULC/New Red Finance, Inc. 144A company guaranty notes 6s, 2022 (Canada) 340,000 350,200 BC ULC/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 70,000 70,000 BlueLine Rental Finance Corp. 144A notes 7s, 2019 225,000 202,500 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8s, 2022 104,000 98,280 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 375,000 294,375 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 60,000 59,775 Constellation Brands, Inc. company guaranty sr. unsec. notes 3 3/4s, 2021 285,000 285,713 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 115,000 126,500 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 233,000 224,845 Corrections Corp. of America company guaranty sr. unsec. sub. notes 4 1/8s, 2020 R 50,000 49,500 Dean Foods Co. 144A company guaranty sr. unsec. notes 6 1/2s, 2023 135,000 140,063 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 394,000 252,160 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 200,000 172,000 JBS USA, LLC/JBS USA Finance, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 (Brazil) 460,000 456,550 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 83,000 83,000 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 38,000 37,905 Landry’s, Inc. 144A company guaranty sr. unsec. sub. notes 9 3/8s, 2020 414,000 435,735 Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 80,000 77,800 12Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Consumer staples cont. Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 $145,000 $138,838 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5 3/4s, 2021 290,000 280,575 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 218,000 225,630 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 55,000 58,779 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 260,000 265,850 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 165,000 107,250 WhiteWave Foods Co. (The) company guaranty sr. unsec. notes 5 3/8s, 2022 85,000 89,888 Energy (4.5%) Antero Resources Corp. company guaranty sr. unsec. sub. notes 5 1/8s, 2022 135,000 102,600 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 95,000 74,100 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2021 150,000 120,000 Archrock Partners, LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2022 160,000 130,400 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 (Canada) 96,000 64,320 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 1/8s, 2021 (Canada) 18,000 12,690 California Resources Corp. company guaranty sr. unsec. sub. notes 6s, 2024 85,000 25,925 California Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2020 23,000 8,194 California Resources Corp. 144A company guaranty notes 8s, 2022 289,000 152,086 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 195,000 48,750 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 283,500 136,080 Chesapeake Energy Corp. 144A company guaranty notes 8s, 2022 153,000 74,970 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 300,000 285,000 Concho Resources, Inc. company guaranty sr. unsec. notes 5 1/2s, 2023 207,000 189,923 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 116,000 105,560 CONSOL Energy, Inc. company guaranty sr. unsec. notes 5 7/8s, 2022 90,000 55,800 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 43,000 15,480 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 85,000 28,050 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 135,000 37,800 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 82,000 50,430 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 41,000 25,830 Gazprom OAO Via Gaz Capital SA sr. unsec. unsub. notes Ser. REGS, EMTN, 7.288s, 2037 (Russia) 335,000 333,325 CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Energy cont. Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) $217,000 $240,358 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 7.288s, 2037 (Russia) 240,000 238,800 Halcon Resources Corp. company guaranty sr. unsec. notes 9 3/4s, 2020 150,000 43,500 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 382,000 110,780 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 7 1/4s,2020 180,000 181,800 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2022 45,000 42,863 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 70,000 58,100 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2021 158,000 39,698 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 153,000 140,760 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 166,000 37,350 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 94,000 12,690 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 54,000 8,910 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty notes 12s, 2020 190,000 95,000 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) F 104,000 6 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 430,000 441,253 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 300,000 91,500 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/4s, 2022 100,000 88,000 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/8s, 2026 95,000 78,613 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 110,000 68,200 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 155,000 99,200 Pertamina Persero PT 144A sr. unsec. unsub. notes 4 7/8s, 2022 (Indonesia) 200,000 191,765 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.3s, 2023 (Indonesia) 285,000 259,073 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 7/8s, 2040 (Brazil) 52,000 33,540 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 1,065,000 384,614 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 1/4s, 2017 (Venezuela) 3,220,000 1,610,000 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 2,106,000 1,442,610 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8 1/2s, 2017 (Venezuela) 180,000 94,050 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6s, 2026 (Venezuela) 760,000 279,300 Petroleos Mexicanos company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 380,000 339,625 Putnam VT Diversified Income Fund 13 CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Energy cont. Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2046 (Mexico) $475,000 $364,096 Petroleos Mexicanos 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2026 (Mexico) 85,000 75,276 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5 5/8s,2022 60,000 42,600 Rose Rock Midstream LP/Rose Rock Finance Corp. 144A company guaranty sr. unsec. notes 5 5/8s,2023 95,000 67,450 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s,2022 100,000 91,500 Sabine Pass Liquefaction, LLC sr. notes 5 3/4s,2024 100,000 87,000 Sabine Pass Liquefaction, LLC sr. notes 5 5/8s,2023 100,000 87,750 Sabine Pass LNG LP company guaranty sr. sub. notes 6 1/2s, 2020 95,000 92,150 Samson Investment Co. company guaranty sr. unsec. notes 9 3/4s, 2020 (In default) † 535,000 1,070 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 185,000 56,194 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8 1/4s, 2020 (Canada) 170,000 153,000 Seventy Seven Energy, Inc. sr. unsec. sub. notes 6 1/2s, 2022 20,000 3,100 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 130,000 95,225 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 50,000 21,681 Tervita Corp. 144A sr. notes 8s, 2018 (Canada) $60,000 37,200 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 45,000 10,575 Triangle USA Petroleum Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2022 30,000 9,150 Unit Corp. company guaranty sr. unsec. sub. notes 6 5/8s, 2021 220,000 157,850 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 210,000 153,300 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 165,000 156,085 Williams Partners LP/ACMP Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2023 305,000 245,525 Financials (5.5%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 165,000 157,163 Ally Financial, Inc. company guaranty sr. unsec. notes 8s, 2031 293,000 338,415 Ally Financial, Inc. sub. unsec. notes 5 3/4s,2025 85,000 86,063 American International Group, Inc. jr. unsec. sub. FRB 8.175s, 2058 72,000 94,680 Baggot Securities, Ltd. 144A jr. unsec. sub. notes 10.24s, perpetual maturity (Ireland) EUR 630,000 684,652 Banco do Brasil SA/Cayman 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) $1,295,000 1,107,225 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 50,000 50,250 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6 1/2s, perpetual maturity 80,000 84,300 BBVA International Preferred SAU company guaranty jr. unsec. sub. FRB 5.919s, perpetual maturity (Spain) 39,000 39,390 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 75,000 75,970 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 99,000 99,504 CIT Group, Inc. sr. unsec. notes 3 7/8s, 2019 70,000 69,650 CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Financials cont. CIT Group, Inc. sr. unsec. sub. notes 5s, 2023 $125,000 $126,875 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s,2020 175,000 183,313 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2022 325,000 333,736 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 85,000 86,488 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 90,000 91,800 Community Choice Financial, Inc. company guaranty sr. sub. notes 10 3/4s, 2019 118,000 30,975 Credit Acceptance Corp. company guaranty sr. unsec. notes 6 1/8s, 2021 134,000 131,320 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 160,000 94,400 Dresdner Funding Trust I jr. unsec. sub. notes 8.151s, 2031 250,000 305,625 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 115,000 120,463 E*Trade Financial Corp. sr. unsec. unsub. notes 4 5/8s, 2023 150,000 151,875 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRN 6.15s, 2066 78,000 21,060 HSBC Capital Funding LP/Jersey company guaranty jr. unsec. sub. FRB 5.13s, perpetual maturity (United Kingdom) EUR 208,000 227,332 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8 1/8s, 2019 ‡‡ $53,000 49,555 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 220,000 198,000 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 195,000 190,613 iStar, Inc. sr. unsec. notes 5s, 2019 R 10,000 9,713 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN 6.657s, perpetual maturity (United Kingdom) 125,000 140,000 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 R 265,000 270,631 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2021 R 102,000 105,825 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 7 7/8s,2020 100,000 95,700 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s,2021 270,000 238,950 Ocwen Financial Corp. sr. unsec. notes 6 5/8s,2019 101,000 88,880 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. sub. notes 6 3/4s, 2019 94,000 95,293 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 116,000 116,580 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 102,000 101,108 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 60,000 54,600 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s,2021 245,000 237,038 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8s, perpetual maturity (United Kingdom) 200,000 211,018 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) 200,000 208,250 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.092s, perpetual maturity (United Kingdom) EUR 150,000 171,163 Royal Bank of Scotland Group PLC jr. unsec. sub. FRN Ser. U, 7.64s, perpetual maturity (United Kingdom) $300,000 313,500 14Putnam VT Diversified Income Fund CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Financials cont. Royal Bank of Scotland Group PLC unsec. sub. bonds 5 1/8s, 2024 (United Kingdom) $105,000 $106,381 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. unsub. notes 7 3/4s, 2018 (Russia) 900,000 943,911 Sberbank of Russia Via SB Capital SA 144A sr. unsec. notes 6 1/8s, 2022 (Russia) 250,000 250,000 Societe Generale SA 144A jr. unsec. sub. FRB 7 7/8s, perpetual maturity (France) 200,000 199,750 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 6s, 2020 230,000 218,500 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes Ser. MTN, 6.9s,2017 175,000 181,125 Springleaf Finance Corp. sr. unsec. unsub. notes 5 1/4s, 2019 155,000 147,250 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8 1/2s, 2018 25,000 18,625 Tri Pointe Holdings, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 150,000 145,875 UBS AG/Jersey jr. unsec. sub. FRN Ser. EMTN, 7.152s, perpetual maturity (Jersey) EUR 200,000 239,628 Ukreximbank Via Biz Finance PLC 144A sr. unsec. bonds 9 5/8s, 2022 (Ukraine) $250,000 222,500 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 198,000 190,080 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 255,000 246,713 VTB Bank OJSC 144A unsec. sub. FRN 9 1/2s, perpetual maturity (Russia) 500,000 448,125 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,548,000 1,613,822 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95s, 2022 (Russia) 500,000 472,500 Walter Investment Management Corp. company guaranty sr. unsec. notes 7 7/8s, 2021 140,000 110,600 Health care (2.5%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 6 1/8s, 2021 225,000 228,375 Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 5 1/8s, 2022 85,000 79,475 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 176,000 154,880 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 135,000 130,613 CHS/Community Health Systems, Inc. company guaranty sr. sub. notes 5 1/8s, 2018 42,000 42,210 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 40,000 37,950 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 120,000 104,100 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 245,000 167,825 DPx Holdings BV 144A sr. unsec. sub. notes 7 1/2s, 2022 (Netherlands) 212,000 206,700 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 266,000 258,020 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2023 158,000 154,050 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2025 (Ireland) 200,000 197,000 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6s, 2023 (Ireland) 200,000 199,000 CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Health care cont. Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 $156,000 $155,220 HCA, Inc. company guaranty sr. notes 6 1/2s, 2020 497,000 541,730 HCA, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2022 74,000 81,770 HCA, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2025 50,000 49,375 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 150,000 146,250 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sub. notes 10 1/2s, 2018 5,000 4,875 Mallinckrodt International Finance SA/ Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2025 (Luxembourg) 132,000 121,440 MEDNAX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 60,000 60,300 Molina Healthcare, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 105,000 105,000 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95s, 2024 R 135,000 136,340 Service Corp. International/US sr. unsec. notes 5 3/8s, 2022 279,000 290,858 Service Corp. International/US sr. unsec. unsub. notes 5 3/8s, 2024 478,000 492,340 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6 1/2s, 2023 91,000 86,905 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 42,000 40,950 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 117,000 112,905 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 342,000 359,955 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 35,000 35,175 Tenet Healthcare Corp. company guaranty sr. sub. notes 6s, 2020 164,000 172,610 Tenet Healthcare Corp. 144A company guaranty sr. FRN 4.012s, 2020 155,000 151,125 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 7s, 2020 40,000 39,900 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 160,000 154,400 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2025 150,000 133,875 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2023 167,000 149,048 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 80,000 70,400 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2020 158,000 148,520 WellCare Health Plans, Inc. sr. unsec. sub. notes 5 3/4s, 2020 265,000 272,950 Technology (1.2%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 85,000 87,550 Avaya, Inc. 144A company guaranty notes 10 1/2s,2021 148,000 50,320 Avaya, Inc. 144A company guaranty sr. notes 7s,2019 463,000 342,620 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6s, 2025 70,000 67,375 Putnam VT Diversified Income Fund 15 CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Technology cont. First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7s, 2023 $180,000 $180,000 First Data Corp. 144A notes 5 3/4s, 2024 170,000 167,450 First Data Corp. 144A sr. notes 5 3/8s, 2023 150,000 150,750 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 6s, 2022 115,000 120,463 Infor US, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 51,000 51,383 Infor US, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2022 408,000 344,760 Iron Mountain, Inc. company guaranty sr. unsec. notes 6s, 2023 R 210,000 217,350 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6s, 2020 R 65,000 68,575 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 181,000 176,023 Micron Technology, Inc. 144A sr. unsec. unsub. notes 5 1/4s, 2023 188,000 168,730 SoftBank Corp. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (Japan) 140,000 139,300 Techem Energy Metering Service GmbH 144A company guaranty sr. unsec. sub. notes 7 7/8s, 2020 (Germany) EUR 230,000 267,264 Zebra Technologies Corp. sr. unsec. unsub. bonds 7 1/4s, 2022 $213,000 222,585 Transportation (0.2%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6 3/8s, 2023 190,000 168,150 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 272,000 267,920 Utilities and power (1.7%) AES Corp./Virginia (The) sr. unsec. notes 5 1/2s,2025 390,000 343,200 AES Corp./Virginia (The) sr. unsec. notes 4 7/8s,2023 85,000 73,950 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 180,000 182,700 Calpine Corp. sr. unsec. sub. notes 5 3/4s, 2025 335,000 295,638 Calpine Corp. 144A company guaranty sr. notes 6s,2022 50,000 51,375 Calpine Corp. 144A company guaranty sr. sub. notes 5 7/8s, 2024 40,000 41,000 Colorado Interstate Gas Co., LLC company guaranty sr. unsec. notes 6.85s, 2037 290,000 252,438 Dynegy, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 20,000 17,400 Dynegy, Inc. company guaranty sr. unsec. notes 6 3/4s, 2019 468,000 439,920 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2024 10,000 8,548 El Paso Natural Gas Co., LLC company guaranty sr. unsec. notes 8 5/8s, 2022 345,000 374,684 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) † 134,882 143,650 Energy Transfer Equity LP company guaranty sr. notes 7 1/2s, 2020 201,000 185,925 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 70,000 35,700 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 70,000 35,000 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9 3/8s,2020 345,000 216,056 CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Utilities and power cont. GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 $65,000 $52,509 GenOn Energy, Inc. sr. unsec. sub. notes 9 7/8s,2020 261,000 193,140 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7 7/8s, 2021 400,000 375,000 NRG Yield Operating, LLC company guaranty sr. unsec. notes 5 3/8s, 2024 85,000 70,444 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. notes 5s, 2022 85,000 75,300 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 175,000 164,948 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 155,000 139,371 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 69,000 59,695 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 199,000 164,175 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) † 119,000 39,568 Total corporate bonds and notes (cost $85,531,863) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (9.7%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $1,660,000 $1,691,125 Argentina (Republic of) sr. unsec. unsub. notes Ser. 1, 8 3/4s, 2017 (Argentina) (In default) † 150,000 169,688 Argentina (Republic of) sr. unsec. unsub. notes Ser. LOC, 8.28s, 2033 (Argentina) 1,017,880 1,033,148 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) (In default) † 825,800 945,541 Brazil (Federal Republic of) sr. unsec. unsub. notes 10s, 2017 (Brazil) (units) BRL 1,350 324,826 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) $2,075,000 2,165,781 Chile (Republic of) sr. unsec. unsub. notes 5 1/2s, 2020 (Chile) CLP 235,500,000 345,061 Costa Rica (Republic of) 144A sr. unsec. unsub. notes 7s, 2044 (Costa Rica) $200,000 166,250 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 360,000 382,320 Croatia (Republic of) 144A sr. unsec. unsub. notes 6s, 2024 (Croatia) 400,000 417,664 Ghana (Republic of) 144A sr. unsec. unsub. notes 8 1/2s, 2017 (Ghana) 274,000 267,205 Ghana (Republic of) 144A sr. unsec. unsub. notes 7 7/8s, 2023 (Ghana) 947,185 741,172 Hellenic (Republic of) sr. unsec. notes 3 3/8s, 2017 (Greece) EUR 912,000 928,775 Hellenic (Republic of) sr. unsec. unsub. bonds 4 3/4s, 2019 (Greece) EUR 1,475,000 1,460,293 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2038 (Greece) †† EUR 562,543 340,702 16Putnam VT Diversified Income Fund FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (9.7%)* cont. Principal amount Value Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2037 (Greece) †† EUR 50,102 $30,448 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2036 (Greece) †† EUR 452,051 277,909 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2035 (Greece) †† EUR 396,222 245,396 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2034 (Greece) †† EUR 204,967 128,726 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2033 (Greece) †† EUR 171,524 109,177 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2032 (Greece) †† EUR 246,577 159,441 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2031 (Greece) †† EUR 84,480 55,572 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2030 (Greece) †† EUR 1,075,053 726,574 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2029 (Greece) †† EUR 127,387 87,465 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2028 (Greece) †† EUR 1,070,533 756,595 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2027 (Greece) †† EUR 408,920 294,144 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2026 (Greece) †† EUR 1,119,402 829,416 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2025 (Greece) †† EUR 2,672,753 2,037,296 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2024 (Greece) †† EUR 393,427 308,183 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2023 (Greece) †† EUR 1,173,192 939,523 Indonesia (Republic of) 144A sr. unsec. notes 4 3/4s, 2026 (Indonesia) $300,000 295,500 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 (Indonesia) 575,000 603,750 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5.95s, 2046 (Indonesia) 300,000 295,500 Kenya (Republic of) 144A sr. unsec. unsub. notes 6 7/8s, 2024 (Kenya) 200,000 175,040 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) 235,000 236,399 Russia (Federation of) 144A sr. unsec. unsub. bonds 5 5/8s, 2042 (Russia) 200,000 188,700 Turkey (Republic of) sr. unsec. notes 6s, 2041 (Turkey) 975,000 998,400 Ukraine (Government of) 144A unsec. FRN Ser. GDP, zero %, 2040 (Ukraine) 361,000 142,595 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2027 (Ukraine) 176,000 153,120 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (9.7%)* cont. Principal amount Value Ukraine (Government of) 144A unsec. notes 7 3/4s, 2026 (Ukraine) $176,000 $153,141 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2025 (Ukraine) 176,000 154,806 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2024 (Ukraine) 176,000 155,744 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2023 (Ukraine) 176,000 156,675 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2022 (Ukraine) 176,000 159,417 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2021 (Ukraine) 176,000 159,907 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2020 (Ukraine) 225,000 207,000 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2019 (Ukraine) 4,160 3,850 United Mexican States sr. unsec. notes 5 3/4s, 2110 (Mexico) 220,000 205,150 Venezuela (Bolivarian Republic of) sr. unsec. bonds 7s, 2038 (Venezuela) 265,000 98,713 Venezuela (Bolivarian Republic of) 144A sr. unsec. unsub. bonds 13 5/8s, 2018 (Venezuela) 1,215,000 668,858 Total foreign government and agency bonds and notes (cost $25,770,781) SENIOR LOANS (1.8%)* c Principal amount Value Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 $216,247 $207,958 Asurion, LLC bank term loan FRN 8 1/2s, 2021 140,000 118,869 Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s,2018 140,056 105,334 Avaya, Inc. bank term loan FRN Ser. B7, 6 1/4s,2020 216,827 150,333 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11 1/4s, 2017 994,505 868,534 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 10 3/4s, 2017 69,650 57,635 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 261,025 227,744 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 98,246 91,860 Dell International, LLC bank term loan FRN Ser. B2, 4s, 2020 179,590 178,293 First Data Corp. bank term loan FRN 4.212s, 2021 12,896 12,836 First Data Corp. bank term loan FRN Ser. B, 3.712s, 2018 121,183 119,409 Gates Global, LLC/Gates Global Co. bank term loan FRN 4 1/4s, 2021 81,711 76,468 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 224,787 140,352 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.938s, 2019 319,000 223,300 Jeld-Wen, Inc. bank term loan FRN 4s, 2021 139,647 137,814 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4 3/4s,2022 94,763 93,519 Navistar, Inc. bank term loan FRN Ser. B, 6 1/2s,2020 150,000 131,250 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 282,989 249,782 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 78,800 66,488 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Netherlands) 123,125 118,456 ROC Finance, LLC bank term loan FRN 5s, 2019 479,628 442,057 Talbots, Inc. (The) bank term loan FRN 9 1/2s,2021 55,000 51,700 Talbots, Inc. (The) bank term loan FRN 5 1/2s,2020 109,167 102,617 Putnam VT Diversified Income Fund17 SENIOR LOANS (1.8%)* c cont. Principal amount Value Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.676s, 2017 $499,637 $151,609 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.676s, 2017 5,128 1,556 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 3 3/4s, 2020 119,410 114,410 Total senior loans (cost $5,130,150) PURCHASED SWAP OPTIONS OUTSTANDING (0.4%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.059/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.059 $33,612,600 $60,167 (2.343)/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.343 33,612,600 59,158 Barclays Bank PLC (2.25625)/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.25625 34,710,400 129,123 2.04375/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.04375 34,710,400 48,595 Citibank, N.A. 2.1015/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.1015 34,710,400 93,718 (2.3635)/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.3635 34,710,400 49,289 (2.087)/3 month USD-LIBOR-BBA/ May-18 May-16/2.087 34,590,200 6,226 Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/ Apr-47 Apr-17/2.915 3,749,700 198,059 (3.315)/3 month USD-LIBOR-BBA/ Apr-47 Apr-17/3.315 3,749,700 100,454 Goldman Sachs International (2.57867)/3 month USD-LIBOR-BBA/ Feb-46 Feb-16/2.57867 8,311,100 201,960 (2.82)/3 month USD-LIBOR-BBA/ Jan-46 Jan-16/2.82 3,603,400 12,143 (2.18625)/3 month USD-LIBOR-BBA/ Jun-18 Jun-16/2.18625 34,590,200 4,151 Total purchased swap options outstanding (cost $1,842,496) PREFERRED STOCKS (0.1%)* Shares Value GMAC Capital Trust I Ser. 2, $2.031 cum. ARP 6,980 $177,013 M/I Homes, Inc. Ser. A, $2.438 pfd. 5,132 130,507 Total preferred stocks (cost $281,864) PURCHASED OPTIONS Expiration Contract OUTSTANDING (0.1%)* date/Strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Mar-16/$99.63 $18,000,000 $147,132 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-16/100.22 9,000,000 70,038 Total purchased options outstanding (cost $286,875) CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value iStar, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $125,000 $134,453 Navistar International Corp. cv. sr. unsec. sub. bonds 4 1/2s, 2018 54,000 26,629 Total convertible bonds and notes (cost $171,845) COMMON STOCKS (—%)* Shares Value Connacher Oil and Gas, Ltd. (Canada) † 2,902 $283 Connacher Oil and Gas, Ltd. (Canada) † 1,837 169 Lone Pine Resources Canada, Ltd. (Canada) † F 12,972 130 Lone Pine Resources, Inc. Class A (Canada) † F 12,972 130 Tribune Media Co. Class 1C F 55,356 13,838 Total common stocks (cost $241,637) Principal amount/ SHORT-TERM INVESTMENTS (12.3%)* shares Value Putnam Short Term Investment Fund 0.33% L Shares 16,506,406 $16,506,406 U.S. Treasury Bills 0.04%, April 28, 2016 # ∆ § $1,129,000 1,128,054 U.S. Treasury Bills 0.11%, April 21, 2016 ∆ § 1,764,000 1,762,902 U.S. Treasury Bills 0.07%, April 14, 2016 ∆ § 2,333,000 2,331,792 U.S. Treasury Bills 0.07%, April 7, 2016 # ∆ § 3,304,000 3,302,705 U.S. Treasury Bills 0.05%, February 18, 2016 # ∆ 1,644,000 1,643,770 U.S. Treasury Bills 0.16%, February 11, 2016 ∆ 1,248,000 1,247,827 U.S. Treasury Bills 0.03%, February 4, 2016 # ∆ 1,696,000 1,695,852 U.S. Treasury Bills 0.09%, January 14, 2016 ∆ 133,000 132,996 Total short-term investments (cost $29,755,237) Total investments (cost $418,494,031) Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar PLN Polish Zloty SEK Swedish Krona USD/$ United States Dollar Key to holding’s abbreviations ARP Adjustable Rate Preferred Stock: the rate shown is the current interest rate at the close of the reporting period bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company OTC Over-the-counter PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemp- tion from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments 18 Putnam VT Diversified Income Fund Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2015 through December 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $241,834,253. † This security is non-income-producing. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $136,744,061 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 87.5% Canada 0.8% Greece 2.4 Brazil 0.5 Argentina 1.5 Luxembourg 0.5 Russia 1.4 Other 3.4 Venezuela 1.1 Total 100.0% United Kingdom 0.9 FORWARD CURRENCY CONTRACTS at 12/31/15 (aggregate face value $79,601,303) Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 1/20/16 $352,288 $362,188 $9,900 Canadian Dollar Sell 1/20/16 592,848 589,564 (3,284) Chilean Peso Sell 1/20/16 289,345 295,451 6,106 Euro Sell 3/16/16 84,919 83,811 (1,108) Mexican Peso Buy 1/20/16 1,244,288 1,253,056 (8,768) New Taiwan Dollar Sell 2/17/16 54,455 54,909 454 New Zealand Dollar Buy 1/20/16 801,776 720,775 81,001 Norwegian Krone Sell 3/16/16 992,376 1,008,627 16,251 Swedish Krona Buy 3/16/16 603,349 609,543 (6,194) Barclays Bank PLC Australian Dollar Sell 1/20/16 565,715 567,469 1,754 British Pound Buy 3/16/16 592,994 609,922 (16,928) Canadian Dollar Sell 1/20/16 726,190 701,968 (24,222) Euro Sell 3/16/16 2,767,472 2,666,550 (100,922) Mexican Peso Buy 1/20/16 1,262,152 1,270,142 (7,990) New Zealand Dollar Sell 1/20/16 566,020 530,173 (35,847) Norwegian Krone Sell 3/16/16 624,302 638,899 14,597 Swedish Krona Buy 3/16/16 12,583 8,941 3,642 Swiss Franc Buy 3/16/16 229,727 224,100 5,627 Citibank, N.A. Brazilian Real Buy 1/5/16 119,254 118,384 870 Brazilian Real Sell 1/5/16 119,254 118,053 (1,201) Brazilian Real Sell 4/4/16 115,689 114,767 (922) Canadian Dollar Sell 1/20/16 1,153,751 1,152,314 (1,437) Japanese Yen Sell 2/17/16 640,826 635,570 (5,256) Mexican Peso Buy 1/20/16 1,075,950 1,085,946 (9,996) Putnam VT Diversified Income Fund 19 FORWARD CURRENCY CONTRACTS at 12/31/15 (aggregate face value $79,601,303) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. New Zealand Dollar Buy 1/20/16 $648,159 $632,546 $15,613 Singapore Dollar Sell 2/17/16 1,203,930 1,204,026 96 Credit Suisse International Australian Dollar Sell 1/20/16 1,230,461 1,233,723 3,262 British Pound Sell 3/16/16 381,273 384,577 3,304 Canadian Dollar Sell 1/20/16 1,141,465 1,127,949 (13,516) Euro Sell 3/16/16 768,731 725,379 (43,352) Indian Rupee Buy 2/17/16 1,230,536 1,228,269 2,267 Indian Rupee Sell 2/17/16 1,237,683 1,226,217 (11,466) Japanese Yen Sell 2/17/16 48,702 48,613 (89) New Taiwan Dollar Sell 2/17/16 1,211,115 1,202,625 (8,490) New Zealand Dollar Buy 1/20/16 877,970 818,394 59,576 Norwegian Krone Buy 3/16/16 593,707 616,394 (22,687) Deutsche Bank AG Czech Koruna Sell 3/16/16 1,221,990 1,197,587 (24,403) Euro Sell 3/16/16 163,740 161,655 (2,085) Israeli Shekel Sell 1/20/16 179,527 180,283 756 Japanese Yen Sell 2/17/16 794,002 792,728 (1,274) Norwegian Krone Sell 3/16/16 85,891 87,900 2,009 Polish Zloty Buy 3/16/16 576,135 559,180 16,955 Goldman Sachs International Australian Dollar Buy 1/20/16 461,878 444,939 16,939 British Pound Buy 3/16/16 596,237 609,958 (13,721) Canadian Dollar Buy 1/20/16 255,915 276,518 (20,603) Euro Sell 3/16/16 595,518 566,677 (28,841) Japanese Yen Buy 2/17/16 619,292 592,452 26,840 New Taiwan Dollar Sell 2/17/16 1,211,112 1,209,969 (1,143) Norwegian Krone Sell 3/16/16 560,177 573,125 12,948 Singapore Dollar Sell 2/17/16 1,203,930 1,204,340 410 HSBC Bank USA, National Association British Pound Sell 3/16/16 1,161,807 1,184,982 23,175 Euro Sell 3/16/16 3,714,532 3,635,277 (79,255) Japanese Yen Sell 2/17/16 163,004 162,713 (291) JPMorgan Chase Bank N.A. Australian Dollar Sell 1/20/16 640,061 620,639 (19,422) Canadian Dollar Sell 1/20/16 2,017,259 2,056,197 38,938 Euro Sell 3/16/16 2,280,389 2,231,210 (49,179) Indian Rupee Buy 2/17/16 1,240,218 1,237,934 2,284 Japanese Yen Sell 2/17/16 130,361 130,158 (203) Mexican Peso Buy 1/20/16 1,194,472 1,229,739 (35,267) Mexican Peso Sell 1/20/16 1,204,487 1,191,457 (13,030) New Taiwan Dollar Sell 2/17/16 1,287,972 1,298,578 10,606 New Zealand Dollar Buy 1/20/16 24,191 22,546 1,645 Norwegian Krone Sell 3/16/16 1,321,354 1,345,288 23,934 Singapore Dollar Sell 2/17/16 1,203,859 1,209,315 5,456 South African Rand Sell 1/20/16 190,243 173,658 (16,585) South Korean Won Sell 2/17/16 1,280,517 1,266,024 (14,493) Swedish Krona Sell 3/16/16 70,914 68,915 (1,999) Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/20/16 1,216,917 1,218,951 (2,034) British Pound Buy 3/16/16 960,703 971,373 (10,670) Canadian Dollar Sell 1/20/16 1,203,764 1,188,354 (15,410) 20 Putnam VT Diversified Income Fund FORWARD CURRENCY CONTRACTS at 12/31/15 (aggregate face value $79,601,303) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) cont. Euro Sell 3/16/16 $2,709,771 $2,598,125 $(111,646) Japanese Yen Buy 2/17/16 509,549 504,570 4,979 New Zealand Dollar Buy 1/20/16 1,868,215 1,897,843 (29,628) Norwegian Krone Sell 3/16/16 903,437 922,843 19,406 South Korean Won Sell 2/17/16 19,865 20,438 573 Swedish Krona Sell 3/16/16 605,604 602,124 (3,480) State Street Bank and Trust Co. Brazilian Real Buy 1/5/16 442,338 412,736 29,602 Brazilian Real Sell 1/5/16 442,338 440,009 (2,329) Brazilian Real Buy 4/4/16 349,518 347,913 1,605 Canadian Dollar Buy 1/20/16 497,088 527,982 (30,894) Euro Sell 3/16/16 2,808,735 2,748,584 (60,151) Japanese Yen Sell 2/17/16 224,775 224,372 (403) South Korean Won Sell 2/17/16 1,216,002 1,218,193 2,191 UBS AG Australian Dollar Buy 1/20/16 1,010,991 1,000,330 10,661 British Pound Sell 3/16/16 183,412 182,965 (447) Canadian Dollar Buy 1/20/16 893,789 924,714 (30,925) Euro Sell 3/16/16 2,410,924 2,359,040 (51,884) Israeli Shekel Sell 1/20/16 9,048 8,979 (69) Japanese Yen Buy 2/17/16 737,249 729,435 7,814 WestPac Banking Corp. Canadian Dollar Sell 1/20/16 2,384,329 2,434,779 50,450 Euro Sell 3/16/16 2,426,710 2,374,592 (52,118) New Zealand Dollar Buy 1/20/16 335,935 304,313 31,622 South Korean Won Sell 2/17/16 44,709 45,971 1,262 Total FUTURES CONTRACTS Unrealized OUTSTANDING Number of Expiration appreciation/ at 12/31/15 contracts Value date (depreciation) Euro-Bund 10 yr (Long) 3 $514,859 Mar-16 $(7,505) U.S. Treasury Bond 30 yr (Long) 53 8,148,750 Mar-16 (962) U.S. Treasury Bond Ultra 30 yr (Long) 19 3,015,063 Mar-16 17,595 U.S. Treasury Note 10 yr (Short) 148 18,634,125 Mar-16 82,955 Total WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/15 (premiums $3,450,992) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.201/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.201 $16,806,300 $102,855 (2.201)/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.201 16,806,300 104,703 Barclays Bank PLC (2.15)/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.15 17,355,200 68,900 2.15/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.15 17,355,200 147,693 WRITTEN SWAP OPTIONS OUTSTANDING at 12/31/15 (premiums $3,450,992) cont. Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Citibank, N.A. 2.587/3 month USD-LIBOR-BBA/ May-18 May-16/2.587 $34,590,200 $346 2.387/3 month USD-LIBOR-BBA/ May-18 May-16/2.387 34,590,200 1,384 2.2325/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.2325 17,355,200 83,305 (2.2325)/3 month USD-LIBOR-BBA/ Jan-26 Jan-16/2.2325 17,355,200 135,371 Credit Suisse International 2.515/3 month USD-LIBOR-BBA/ Apr-47 Apr-17/2.515 3,749,700 355,868 Goldman Sachs International (1.885)/3 month USD-LIBOR-BBA/ Jan-46 Jan-16/1.885 3,603,400 36 2.58625/3 month USD-LIBOR-BBA/ Jun-18 Jun-16/2.58625 69,180,400 692 1.61017/6 month EUR-EURIBOR- Reuters/Feb-46 Feb-16/1.61017 EUR 8,311,100 187,506 JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 $8,886,000 971,995 Total Putnam VT Diversified Income Fund21 WRITTEN OPTIONS OUTSTANDING at 12/31/15 Expiration Contract (premiums $286,172) date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Mar-16/$98.84 $18,000,000 $79,038 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Mar-16/98.05 18,000,000 42,138 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-16/98.53 18,000,000 32,058 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Feb-16/97.69 9,000,000 4,392 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 12/31/15 Counterparty Fixed right or obligation % to receive or (pay)/ Premium Unrealized Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.117 $4,684,125 $(114,775) $(27,215) 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 8,512,300 (56,283) (36,262) 2.035/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.035 4,684,125 (119,019) (42,532) (3.035)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.035 4,684,125 (124,635) (71,686) 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 17,024,600 (119,598) (78,483) FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 12/31/15 cont. Counterparty Fixed right or obligation % to receive or (pay)/ Premium Unrealized Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N. A. cont. (3.117)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.117 $4,684,125 $(131,156) $(86,066) 2.655/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.655 20,516,500 135,922 111,815 2.56/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.56 20,516,500 131,156 101,557 (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 34,049,200 108,957 63,808 (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 17,024,600 52,129 29,963 (1.56)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.56 20,516,500 118,120 29,339 (1.655)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.655 20,516,500 116,944 11,489 Total TBA SALE COMMITMENTS OUTSTANDING at 12/31/15 (proceeds receivable Principal Settlement amount date Value Federal National Mortgage Association, 3 1/2s, January1,2046 $16,000,000 1/13/16 $16,503,750 Federal National Mortgage Association, 3s, January1,2046 66,000,000 1/13/16 65,984,530 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/15 Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Deutsche Bank AG BRL 23,054,400 $— 1/2/17 Brazil Cetip Interbank Deposit Rate Over 0.00% $(166,854) PLN 10,159,000 — 3/17/24 4.1072% 6 month PLN-WIBOR- (423,206) WIBO PLN 5,065,000 — 3/18/24 4.12875% 6 month PLN-WIBOR- (213,240) WIBO PLN 4,320,000 — 3/27/24 4.045% 6 month PLN-WIBOR- (177,319) WIBO PLN 1,150,000 — 6/26/25 6 month PLN-WIBOR-WIBO 2.89% 16,892 PLN 1,150,000 — 6/29/25 6 month PLN-WIBOR-WIBO 2.88% 16,708 PLN 3,450,000 — 6/30/25 6 month PLN-WIBOR-WIBO 2.87% 49,281 PLN 3,450,000 — 7/1/25 6 month PLN-WIBOR-WIBO 3.0266% 53,809 PLN 3,450,000 — 7/2/25 6 month PLN-WIBOR-WIBO 3.00% 51,621 PLN 6,402,000 — 11/2/25 6 month PLN-WIBOR-WIBO 2.30% (15,984) PLN 23,260,000 — 11/2/17 1.52% 6 month PLN-WIBOR- 14,522 WIBO Goldman Sachs International KRW 1,441,999,999 — 11/6/19 3 month KRW-CD-KSDA-BLOOMBERG 2.17% 23,670 22 Putnam VT Diversified Income Fund OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/15 cont. Upfront Unrealized Swap counterparty/ premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank N.A. BRL 23,286,507 $— 1/2/17 Brazil Cetip Interbank Deposit Rate Over 0.00% $(228,495) BRL 10,063,108 — 1/2/17 Brazil Cetip Interbank Deposit Rate Over 0.00% (52,729) PLN 492,000 — 3/12/25 6 month PLN-WIBOR-WIBO 2.4199% 2,318 PLN 22,122,000 — 8/20/17 6 month PLN-WIBOR-WIBO 1.71% 6,422 PLN 1,138,000 — 8/21/17 6 month PLN-WIBOR-WIBO 1.71% 318 Total $— CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/15 Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $8,496,000 $(44,240) 9/30/25 3 month USD-LIBOR-BBA 2.1575% $(3,280) 8,496,000 116,334 9/30/25 2.3975% 3 month (113,303) USD-LIBOR-BBA 8,496,000 (74,826) 9/30/25 3 month USD-LIBOR-BBA 2.2775% 60,477 34,010,400 (199,410) 10/9/25 3 month USD-LIBOR-BBA 2.155% (89,141) 17,005,200 198,736 10/9/25 2.3225% 3 month (119,835) USD-LIBOR-BBA 17,005,200 (112,782) 10/28/25 3 month USD-LIBOR-BBA 2.055% (233,931) 8,502,600 108,347 10/28/25 2.235% 3 month 27,506 USD-LIBOR-BBA 34,010,400 (245,324) 10/28/25 3 month USD-LIBOR-BBA 2.0775% (416,900) 17,005,200 236,148 10/28/25 2.2625% 3 month 31,271 USD-LIBOR-BBA 17,005,200 (110,758) 10/29/25 3 month USD-LIBOR-BBA 2.12% (128,824) 8,502,600 110,422 10/29/25 2.31% 3 month (29,887) USD-LIBOR-BBA 25,507,800 (161,036) 10/27/25 3 month USD-LIBOR-BBA 2.07125% (303,031) 12,753,900 160,531 10/27/25 2.25% 3 month 20,875 USD-LIBOR-BBA 12,753,900 105,689 9/29/25 2.235% 3 month (47,988) USD-LIBOR-BBA 8,002,000 (106) 9/29/25 2.162% 3 month (42,468) USD-LIBOR-BBA 4,367,000 (58) 9/30/25 2.07% 3 month 14,249 USD-LIBOR-BBA 5,600,000 (74) 10/5/25 3 month USD-LIBOR-BBA 2.021% (50,256) 5,499,000 (73) 10/6/25 1.945% 3 month 88,165 USD-LIBOR-BBA 5,499,000 (73) 10/6/25 1.939% 3 month 91,212 USD-LIBOR-BBA 7,301,000 (96) 10/7/25 2.0085% 3 month 74,553 USD-LIBOR-BBA 4,760,000 (63) 10/7/25 3 month USD-LIBOR-BBA 2.046% (32,222) 7,679,000 (101) 10/28/25 2.013% 3 month 84,404 USD-LIBOR-BBA 2,550,800 (34) 10/28/25 2.044% 3 month 20,731 USD-LIBOR-BBA 16,520,600 131,947 12/2/25 2.119% 3 month 189,634 USD-LIBOR-BBA 4,411,000 (58) 11/12/25 2.2225% 3 month (32,618) USD-LIBOR-BBA 6,167,500 (81) 12/7/25 2.1765% 3 month (8,821) USD-LIBOR-BBA 130,458,000 E (80,980) 3/16/21 1.70% 3 month 506,344 USD-LIBOR-BBA 2,238,000 E (2,111) 3/16/26 3 month USD-LIBOR-BBA 2.20% (8,028) Putnam VT Diversified Income Fund 23 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/15 cont. Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $12,335,000 $92,350 12/7/25 3 month USD-LIBOR-BBA 2.14% $68,306 16,447,000 128,892 12/9/25 3 month USD-LIBOR-BBA 2.245% 4,451 2,307,000 (30) 11/18/25 3 month USD-LIBOR-BBA 2.128% (3,976) 5,119,400 (68) 11/24/25 2.09% 3 month 28,689 USD-LIBOR-BBA 5,782,200 (76) 12/1/25 3 month USD-LIBOR-BBA 2.115% (22,021) 6,167,500 (81) 12/7/25 2.169% 3 month (4,554) USD-LIBOR-BBA 7,254,000 (96) 12/9/25 3 month USD-LIBOR-BBA 2.14% (15,438) 7,254,000 (96) 12/9/25 3 month USD-LIBOR-BBA 2.11% (35,497) 1,247,000 E (9,478) 3/16/46 3 month USD-LIBOR-BBA 2.65% (6,034) 301,290,000 E 317,279 3/16/18 1.20% 3 month 856,590 USD-LIBOR-BBA 3,412,900 (45) 12/23/25 3 month USD-LIBOR-BBA 2.1275% (14,992) 9,912,400 (131) 12/30/25 3 month USD-LIBOR-BBA 2.195% 14,475 15,641,500 (59) 1/4/18 3 month USD-LIBOR-BBA 1.1875% 2,945 6,407,100 (60) 1/4/21 1.7735% 3 month (15,854) USD-LIBOR-BBA 8,395,200 (31) 1/4/18 3 month USD-LIBOR-BBA 1.18997% 1,992 15,641,500 (59) 1/4/18 3 month USD-LIBOR-BBA 1.1845% 2,006 6,407,100 (60) 1/4/21 1.776% 3 month (16,629) USD-LIBOR-BBA 6,407,100 (60) 1/4/21 1.779% 3 month (17,558) USD-LIBOR-BBA 24,036,700 (90) 1/4/18 3 month USD-LIBOR-BBA 1.1895% 5,463 15,641,500 (59) 1/4/18 3 month USD-LIBOR-BBA 1.1825% 1,396 6,407,100 (60) 1/4/21 1.76% 3 month (11,670) USD-LIBOR-BBA 843,000 (29) 1/4/46 2.6555% 3 month (6,870) USD-LIBOR-BBA 2,335,000 (31) 1/4/26 3 month USD-LIBOR-BBA 2.223% 8,490 AUD 12,597,000 (34) 10/22/17 1.975% 3 month AUD-BBR- 36,063 BBSW AUD 13,658,000 (37) 10/8/17 1.9725% 3 month AUD-BBR- 40,523 BBSW AUD 11,999,000 (32) 11/9/17 3 month AUD-BBR-BBSW 2.0475% (22,112) AUD 13,387,000 (35) 11/12/17 3 month AUD-BBR-BBSW 2.058% (23,437) AUD 20,161,000 (115) 11/18/20 2.575% 6 month AUD-BBR- (888) BBSW AUD 3,437,000 (32) 11/18/25 6 month AUD-BBR-BBSW 3.06% (663) AUD 13,367,000 (36) 11/18/17 3 month AUD-BBR-BBSW 2.1275% (10,170) AUD 2,318,000 (22) 11/18/25 6 month AUD-BBR-BBSW 3.0425% (3,067) AUD 4,870,000 (28) 11/19/20 6 month AUD-BBR-BBSW 2.5475% (4,736) AUD 3,577,000 (34) 11/26/25 6 month AUD-BBR-BBSW 3.0175% (11,449) AUD 5,705,000 (33) 12/16/20 6 month AUD-BBR-BBSW 2.6125% 3,397 AUD 13,353,000 (36) 12/23/17 3 month AUD-BBR-BBSW 2.185% (1,144) AUD 4,535,000 (27) 12/30/20 2.57% 6 month AUD-BBR- 5,052 BBSW CAD 34,575,000 (51,863) 6/17/17 3 month CAD-BA-CDOR 0.92% (6,455) CAD 851,000 (9) 4/17/25 1.89% 3 month CAD-BA- (6,602) CDOR CAD 3,404,000 (36) 4/17/25 1.91875% 3 month CAD-BA- (32,804) CDOR CAD 3,022,000 (33) 4/17/25 1.89375% 3 month CAD-BA- (24,183) CDOR CAD 3,639,000 (39) 5/21/25 3 month CAD-BA-CDOR 2.1875% 93,207 24 Putnam VT Diversified Income Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/15 cont. Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) CAD 2,258,000 $(24) 6/29/25 3 month CAD-BA-CDOR 2.255% $64,078 CAD 1,380,000 (15) 6/29/25 3 month CAD-BA-CDOR 2.27% 40,511 CAD 17,288,000 (49) 8/27/17 3 month CAD-BA-CDOR 0.6825% (28,331) CAD 9,247,000 (27) 10/7/17 3 month CAD-BA-CDOR 0.822% 1,594 CAD 17,822,000 (51) 10/7/17 3 month CAD-BA-CDOR 0.82% 2,559 CAD 13,728,000 (39) 10/23/17 3 month CAD-BA-CDOR 0.81% (557) CAD 14,213,000 (41) 10/23/17 3 month CAD-BA-CDOR 0.805% (1,602) CAD 14,419,000 (88) 11/5/20 1.30% 3 month CAD-BA- (77,329) CDOR CAD 11,446,000 (32) 11/16/17 0.874% 3 month CAD-BA- (9,082) CDOR CAD 2,438,000 (24) 11/18/25 3 month CAD-BA-CDOR 1.985% 22,133 CAD 2,505,000 (24) 12/10/25 3 month CAD-BA-CDOR 1.88375% 2,998 CAD 11,724,000 (118) 11/2/25 1.965% 3 month CAD-BA- (98,327) CDOR CAD 4,562,000 (28) 11/6/20 3 month CAD-BA-CDOR 1.36% 34,108 CAD 5,345,000 (32) 11/13/20 1.295% 3 month CAD-BA- (26,984) CDOR CAD 5,479,000 (33) 11/25/20 3 month CAD-BA-CDOR 1.225% 12,516 CAD 2,444,000 (24) 11/27/25 3 month CAD-BA-CDOR 1.86875% 1,828 CAD 19,576,000 (55) 11/30/17 3 month CAD-BA-CDOR 0.89% 18,632 CAD 4,915,000 (30) 12/1/20 3 month CAD-BA-CDOR 1.1575% (1,206) CAD 15,397,000 (43) 12/3/17 3 month CAD-BA-CDOR 0.91% 18,785 CAD 9,541,000 (26) 12/16/17 0.825% 3 month CAD-BA- 505 CDOR CAD 9,576,000 (26) 12/16/17 0.8325% 3 month CAD-BA- (534) CDOR CAD 3,868,000 (22) 12/24/20 1.1575% 3 month CAD-BA- 2,816 CDOR CHF 13,110,000 (52) 5/5/17 6 month CHF-LIBOR-BBA 0.60875% 27,941 CHF 2,590,000 (36) 5/5/25 6 month CHF-LIBOR-BBA 0.22% 11,410 CHF 2,590,000 (37) 5/19/25 0.29% 6 month (29,129) CHF-LIBOR-BBA CHF 13,110,000 (54) 5/19/17 0.63% 6 month (28,820) CHF-LIBOR-BBA CHF 1,326,000 (19) 5/26/25 0.28% 6 month (13,198) CHF-LIBOR-BBA CHF 3,532,000 (30) 10/15/20 6 month CHF-LIBOR-BBA 0.3855% 6,691 CHF 2,167,000 (18) 10/15/20 6 month CHF-LIBOR-BBA 0.3875% 4,324 CHF 2,598,000 (36) 10/23/25 6 month CHF-LIBOR-BBA 0.1425% (21,572) CHF 13,061,000 (50) 10/9/17 0.685% 6 month (7,734) CHF-LIBOR-BBA CHF 5,187,000 (43) 10/9/20 6 month CHF-LIBOR-BBA 0.3875% 9,435 CHF 2,342,000 (19) 10/12/20 6 month CHF-LIBOR-BBA 0.402% 6,184 CHF 8,866,000 (35) 10/15/17 0.678% 6 month (4,266) CHF-LIBOR-BBA CHF 1,424,000 (19) 11/9/25 6 month CHF-LIBOR-BBA 0.0875% (20,726) CHF 1,766,000 (14) 11/11/20 6 month CHF-LIBOR-BBA 0.545% 18,395 CHF 694,000 (9) 11/12/25 6 month CHF-LIBOR-BBA 0.04% (13,336) CHF 753,000 (10) 11/12/25 6 month CHF-LIBOR-BBA 0.0325% (15,040) CHF 5,691,000 (21) 11/19/17 6 month CHF-LIBOR-BBA 0.91% 27,243 CHF 7,389,000 (27) 11/24/17 6 month CHF-LIBOR-BBA 0.90% 33,462 CHF 3,122,000 (25) 11/25/20 6 month CHF-LIBOR-BBA 0.56% 35,479 CHF 9,554,000 (35) 11/26/17 6 month CHF-LIBOR-BBA 0.89375% 42,231 CHF 5,878,000 (21) 12/2/17 6 month CHF-LIBOR-BBA 0.9275% 29,680 Putnam VT Diversified Income Fund 25 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/15 cont. Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) CHF 343,000 $(5) 12/31/25 0.2125% 6 month $1,517 CHF-LIBOR-BBA CHF 3,200,000 (26) 12/32/20 0.3475% 6 month (6,577) CHF-LIBOR-BBA EUR 3,272,000 E 13,485 3/16/26 6 month EUR-EURIBOR-REUTERS 1.00% (1,606) EUR 26,803,000 E 296,838 3/16/21 0.50% 6 month 111,204 EUR-EURIBOR- REUTERS EUR 1,491,000 E 10,326 0.25% 6 month 1,322 EUR-EURIBOR- REUTERS GBP 5,852,000 E (262,069) 3/16/26 6 month GBP-LIBOR-BBA 2.25% (92,609) GBP 5,090,000 E 70,579 3/16/21 1.75% 6 month 34,208 GBP-LIBOR-BBA GBP 35,876,000 E 446,107 3/16/18 1.50% 6 month 116,137 GBP-LIBOR-BBA JPY 115,410,000 (17) 11/13/45 6 month JPY-LIBOR-BBA 1.32125% 28,835 JPY 147,813,000 (35) 11/26/35 6 month JPY-LIBOR-BBA 1.09% 22,745 JPY 115,410,000 (17) 1/5/46 1.22015% 6 month (1,014) JPY-LIBOR-BBA JPY 147,813,000 (40) 1/5/36 1.00875% 6 month (1,786) JPY-LIBOR-BBA NOK 32,363,000 (14) 12/28/17 0.945% 6 month NOK-NIBOR- (880) NIBR NOK 21,926,000 23 12/22/20 1.255% 6 month NOK-NIBOR- (200) NIBR NOK 73,754,000 (1,600) 12/22/17 6 month NOK-NIBOR-NIBR 0.93% (1,261) NOK 68,186,000 6,303 12/22/25 6 month NOK-NIBOR-NIBR 1.86% 11,638 NOK 30,643,000 (13) 12/31/17 0.935% 6 month NOK-NIBOR- (742) NIBR NZD 3,703,000 (20) 10/23/20 3.09% 3 month 20,004 NZD-BBR-FRA NZD 3,427,000 (31) 10/29/25 3 month NZD-BBR-FRA 3.4925% (50,536) NZD 1,604,000 (14) 11/2/25 3.5075% 3 month 22,430 NZD-BBR-FRA NZD 13,440,000 (71) 10/9/20 3.03% 3 month 93,342 NZD-BBR-FRA NZD 7,483,000 (18) 10/9/17 2.705% 3 month 13,758 NZD-BBR-FRA NZD 3,277,000 (18) 10/12/20 3.0525% 3 month 20,685 NZD-BBR-FRA NZD 1,646,000 (9) 10/14/20 3.0775% 3 month 9,167 NZD-BBR-FRA NZD 4,412,000 (11) 10/14/17 3 month NZD-BBR-FRA 2.725% (7,262) NZD 2,902,000 (7) 10/14/17 3 month NZD-BBR-FRA 2.721% (4,930) NZD 3,024,000 (17) 10/20/20 3.0475% 3 month 20,099 NZD-BBR-FRA NZD 9,045,000 (23) 10/29/17 2.7675% 3 month 12,155 NZD-BBR-FRA NZD 9,516,000 (24) 11/4/17 2.78% 3 month 11,320 NZD-BBR-FRA NZD 1,896,000 (16) 11/18/25 3 month NZD-BBR-FRA 3.60% (16,924) NZD 1,433,000 (13) 12/16/25 3 month NZD-BBR-FRA 3.61% (12,579) NZD 4,620,000 (25) 11/4/20 3.0775% 3 month 28,450 NZD-BBR-FRA NZD 2,909,000 (15) 11/17/20 3 month NZD-BBR-FRA 3.135% (13,080) NZD 10,495,000 (26) 11/19/17 2.76% 3 month 15,068 NZD-BBR-FRA 26 Putnam VT Diversified Income Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/15 cont. Upfront Unrealized premium Termination Payments made by Payments received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) NZD 3,571,000 $(19) 11/20/20 3 month NZD-BBR-FRA 3.07% $(23,573) NZD 1,800,000 (16) 11/24/25 3 month NZD-BBR-FRA 3.5825% (18,100) NZD 4,176,000 (22) 12/11/20 3 month NZD-BBR-FRA 3.055% (30,211) NZD 1,969,000 (11) 12/21/20 3 month NZD-BBR-FRA 3.1975% (5,704) SEK 56,634,000 (25) 9/25/17 3 month SEK-STIBOR-SIDE 0.17% (1,044) SEK 56,634,000 (25) 9/28/17 3 month SEK-STIBOR-SIDE 0.17125% (694) SEK 224,422,000 (102) 10/9/17 3 month SEK-STIBOR-SIDE 0.1522% (20,328) SEK 39,584,000 (39) 10/9/20 0.5036% 3 month SEK-STIBOR- 24,475 SIDE SEK 76,215,000 (35) 10/14/17 0.17875% 3 month SEK-STIBOR- 1,253 SIDE SEK 115,989,000 (52) 10/23/17 0.187% 3 month SEK-STIBOR- (1,427) SIDE SEK 18,150,000 (18) 10/23/20 0.498% 3 month SEK-STIBOR- 13,592 SIDE SEK 114,891,000 (51) 10/27/17 0.244% 3 month SEK-STIBOR- (17,517) SIDE SEK 37,398,000 (17) 10/29/17 0.2675% 3 month SEK-STIBOR- (7,891) SIDE SEK 25,645,000 (39) 11/12/25 3 month SEK-STIBOR-SIDE 1.4375% (42,204) SEK 10,931,000 (17) 11/27/25 3 month SEK-STIBOR-SIDE 1.3125% (34,705) SEK 16,378,000 (15) 12/3/20 3 month SEK-STIBOR-SIDE 0.4075% (25,397) SEK 7,971,000 (12) 12/9/25 3 month SEK-STIBOR-SIDE 1.5075% (8,834) SEK 20,385,000 (19) 12/14/20 3 month SEK-STIBOR-SIDE 0.54% (17,411) Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/15 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC $801,005 $— 1/12/42 4.00% (1 month Synthetic TRS Index $1,284 USD-LIBOR) 4.00% 30 year Fannie Mae pools 200,601 — 1/12/40 4.00% (1 month Synthetic MBX Index (22) USD-LIBOR) 4.00% 30 year Fannie Mae pools 458,948 — 1/12/39 6.00% (1 month Synthetic TRS Index 1,721 USD-LIBOR) 6.00% 30 year Fannie Mae pools 517,279 — 1/12/40 4.00% (1 month Synthetic MBX Index (56) USD-LIBOR) 4.00% 30 year Fannie Mae pools 64,459 — 1/12/38 6.50% (1 month Synthetic TRS Index 238 USD-LIBOR) 6.50% 30 year Fannie Mae pools 246,782 — 1/12/41 5.00% (1 month Synthetic MBX Index (14) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,151,556 — 1/12/40 4.00% (1 month Synthetic MBX Index (124) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,723,778 — 1/12/40 4.50% (1 month Synthetic MBX Index 800 USD-LIBOR) 4.50% 30 year Fannie Mae pools 608,230 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (1,139) USD-LIBOR 6.00% 30 year Fannie Mae pools Putnam VT Diversified Income Fund 27 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Barclays Bank PLC cont. $721,143 $— 1/12/41 5.00% (1 month Synthetic TRS Index $2,664 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 433,947 — 1/12/41 5.00% (1 month Synthetic TRS Index 1,603 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 550,602 — 1/12/41 5.00% (1 month Synthetic TRS Index 2,034 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 724,153 — 1/12/38 6.50% (1 month Synthetic TRS Index 2,677 USD-LIBOR) 6.50% 30 year Fannie Mae pools 103,880 — 1/12/38 6.50% (1 month Synthetic TRS Index 384 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,482,383 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (3,620) USD-LIBOR 5.00% 30 year Fannie Mae pools 676,424 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (1,402) USD-LIBOR 4.00% 30 year Fannie Mae pools 1,056,887 — 1/12/43 (3.50%) 1 month Synthetic TRS Index (2,242) USD-LIBOR 3.50% 30 year Fannie Mae pools 3,984,019 — 1/12/39 (5.50%) 1 month Synthetic MBX Index 426 USD-LIBOR 5.50% 30 year Fannie Mae pools 2,695,029 — 1/12/40 5.00% (1 month Synthetic MBX Index (154) USD-LIBOR) 5.00% 30 year Fannie Mae pools 15,971,018 — 1/12/41 5.00% (1 month Synthetic MBX Index (922) USD-LIBOR) 5.00% 30 year Fannie Mae pools 9,739,408 (4,565) 1/12/38 (6.50%) 1 month Synthetic MBX Index (34,039) USD-LIBOR 6.50% 30 year Fannie Mae pools EUR 2,664,000 — 9/15/17 (0.4975%) Eurostat Eurozone HICP (4,476) excluding tobacco EUR 1,332,000 — 9/15/17 (0.46%) Eurostat Eurozone HICP (1,142) excluding tobacco EUR 1,895,000 — 9/15/17 (0.435%) Eurostat Eurozone HICP (585) excluding tobacco Citibank, N.A. $953,274 — 1/12/41 5.00% (1 month Synthetic MBX Index (55) USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,192,875 — 1/12/41 5.00% (1 month Synthetic MBX Index (127) USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,491,781 — 1/12/41 5.00% (1 month Synthetic MBX Index (86) USD-LIBOR) 5.00% 30 year Fannie Mae pools Credit Suisse International 626,536 — 1/12/41 5.00% (1 month Synthetic MBX Index (36) USD-LIBOR) 5.00% 30 year Fannie Mae pools 662,041 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,342) USD-LIBOR 6.50% 30 year Fannie Mae pools 28Putnam VT Diversified Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Credit Suisse International cont. $1,002,893 $— 1/12/41 5.00% (1 month Synthetic TRS Index $3,704 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,043,495 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (2,549) USD-LIBOR 5.00% 30 year Fannie Mae pools 1,149,693 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (2,808) USD-LIBOR 5.00% 30 year Fannie Mae pools 980,536 — 1/12/41 5.00% (1 month Synthetic MBX Index 3,622 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,870,213 — 1/12/41 5.00% (1 month Synthetic MBX Index 6,908 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 780,034 — 1/12/44 3.50% (1 month Synthetic TRS Index 1,411 USD-LIBOR) 3.50% 30 year Fannie Mae pools 390,409 — 1/12/44 3.50% (1 month Synthetic TRS Index 706 USD-LIBOR) 3.50% 30 year Fannie Mae pools 508,786 — 1/12/44 3.50% (1 month Synthetic TRS Index 920 USD-LIBOR) 3.50% 30 year Fannie Mae pools 701,317 — 1/12/43 3.50% (1 month Synthetic TRS Index 1,488 USD-LIBOR) 3.50% 30 year Fannie Mae pools 563,149 — 1/12/43 3.50% (1 month Synthetic TRS Index 1,195 USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,349,594 — 1/12/43 3.50% (1 month Synthetic TRS Index 2,863 USD-LIBOR) 3.50% 30 year Fannie Mae pools 4,129,768 — 1/12/45 4.00% (1 month Synthetic TRS Index 11,141 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,691,893 — 1/12/45 4.00% (1 month Synthetic TRS Index 4,564 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,649,717 — 1/12/45 3.50% (1 month Synthetic TRS Index 7,111 USD-LIBOR) 3.50% 30 year Fannie Mae pools Deutsche Bank AG 662,041 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,342) USD-LIBOR 6.50% 30 year Fannie Mae pools Goldman Sachs International 842,807 — 1/12/39 6.00% (1 month Synthetic TRS Index 3,161 USD-LIBOR) 6.00% 30 year Fannie Mae pools 300,386 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,110 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,988,141 — 1/12/42 4.00% (1 month Synthetic TRS Index 3,188 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,988,141 — 1/12/42 4.00% (1 month Synthetic TRS Index 3,188 USD-LIBOR) 4.00% 30 year Fannie Mae pools Putnam VT Diversified Income Fund 29 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont. $463,670 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(1,640) USD-LIBOR 6.50% 30 year Fannie Mae pools 174,177 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (616) USD-LIBOR 6.50% 30 year Fannie Mae pools 123,258 — 1/12/39 6.00% (1 month Synthetic TRS Index 462 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,312,774 — 1/12/40 4.00% (1 month Synthetic TRS Index 3,544 USD-LIBOR) 4.00% 30 year Fannie Mae pools 323,335 — 1/12/39 6.00% (1 month Synthetic TRS Index 1,213 USD-LIBOR) 6.00% 30 year Fannie Mae pools 646,610 — 1/12/39 6.00% (1 month Synthetic TRS Index 2,425 USD-LIBOR) 6.00% 30 year Fannie Mae pools 323,738 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,145) USD-LIBOR 6.50% 30 year Fannie Mae pools 635,198 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,247) USD-LIBOR 6.50% 30 year Fannie Mae pools 388,438 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,374) USD-LIBOR 6.50% 30 year Fannie Mae pools 29,792 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (105) USD-LIBOR 6.50% 30 year Fannie Mae pools 79,385 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (281) USD-LIBOR 6.50% 30 year Fannie Mae pools 21,306 — 1/12/38 6.50% (1 month Synthetic TRS Index 79 USD-LIBOR) 6.50% 30 year Fannie Mae pools 407,396 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,506 USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,588,788 — 1/12/42 4.00% (1 month Synthetic TRS Index 4,151 USD-LIBOR) 4.00% 30 year Fannie Mae pools 330,199 — 1/12/39 6.00% (1 month Synthetic TRS Index 1,238 USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,237,838 — 1/12/42 4.00% (1 month Synthetic TRS Index 3,588 USD-LIBOR) 4.00% 30 year Fannie Mae pools 343,153 — 1/12/41 4.00% (1 month Synthetic TRS Index 711 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,526,241 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (3,728) USD-LIBOR 5.00% 30 year Fannie Mae pools 3,144,000 — 2/24/25 (2.01%) USA Non Revised (76,430) Consumer Price Index- Urban (CPI-U) 1,609,456 — 1/12/44 3.50% (1 month Synthetic TRS Index 2,911 USD-LIBOR) 3.50% 30 year Fannie Mae pools 30 Putnam VT Diversified Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by or appreciation/ Notional amount received (paid) date fund per annum paid by fund (depreciation) Goldman Sachs International cont $1,284,900 $— 1/12/44 3.50% (1 month Synthetic TRS Index $2,324 USD-LIBOR) 3.50% 30 year Fannie Mae pools 788,657 — 1/12/44 3.50% (1 month Synthetic TRS Index 1,426 USD-LIBOR) 3.50% 30 year Fannie Mae pools 699,000 — 3/12/25 (1.925%) USA Non Revised (8,297) Consumer Price Index- Urban (CPI-U) 1,679,249 — 1/12/45 4.00% (1 month Synthetic TRS Index 4,530 USD-LIBOR) 4.00% 30 year Fannie Mae pools 989,440 — 1/12/43 (3.50%) 1 month Synthetic TRS Index (2,099) USD-LIBOR 3.50% 30 year Fannie Mae pools EUR 9,589,000 — 8/10/17 (0.63%) Eurostat Eurozone HICP (46,528) excluding tobacco EUR 3,166,000 — 8/11/17 (0.63%) Eurostat Eurozone HICP (15,363) excluding tobacco EUR 2,664,000 — 8/31/17 (0.27%) Eurostat Eurozone HICP 8,103 excluding tobacco EUR 2,664,000 — 9/1/17 (0.37%) Eurostat Eurozone HICP 2,270 excluding tobacco EUR 2,664,000 — 9/10/20 (0.7975%) Eurostat Eurozone HICP 229 excluding tobacco GBP 1,821,000 — 2/20/25 (2.895%) GBP Non-revised UK 14,657 Retail Price Index GBP 405,000 — 3/10/25 (2.8675%) GBP Non-revised UK (1,725) Retail Price Index JPMorgan Chase Bank N.A. $3,165,731 — 1/12/41 4.00% (1 month Synthetic TRS Index 6,563 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,403,434 — 1/12/41 4.00% (1 month Synthetic TRS Index 4,982 USD-LIBOR) 4.00% 30 year Fannie Mae pools 499,224 — 1/12/41 4.00% (1 month Synthetic TRS Index 1,035 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,526,241 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (3,728) USD-LIBOR 5.00% 30 year Fannie Mae pools EUR 1,332,000 — 9/4/20 (0.8675%) Eurostat Eurozone HICP (5,113) excluding tobacco EUR 1,332,000 — 9/7/20 (0.85%) Eurostat Eurozone HICP (3,804) excluding tobacco EUR 2,556,000 — 12/7/25 1.385% Eurostat Eurozone HICP 28,963 excluding tobacco EUR 2,556,000 — 12/7/20 (1.025%) Eurostat Eurozone HICP (19,766) excluding tobacco Total Putnam VT Diversified Income Fund31 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/15 Payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Bank of America N.A. CMBX NA BBB– Index BBB–/P $5,468 $80,000 5/11/63 300 bp $3,003 CMBX NA BBB– Index BBB–/P 10,546 175,000 5/11/63 300 bp 5,153 CMBX NA BBB– Index BBB–/P 21,545 349,000 5/11/63 300 bp 10,790 CMBX NA BBB– Index BBB–/P 20,577 361,000 5/11/63 300 bp 9,452 Credit Suisse International CMBX NA BB Index — (42,255) 2,394,000 5/11/63 (500 bp) 60,034 CMBX NA BB Index — (1,136) 117,000 1/17/47 (500 bp) 6,484 CMBX NA BBB– Index BBB–/P 13,442 1,227,000 5/11/63 300 bp (24,370) CMBX NA BBB– Index BBB–/P 28,561 1,973,000 5/11/63 300 bp (32,242) CMBX NA BBB– Index BBB–/P 44,563 3,393,000 5/11/63 300 bp (59,999) CMBX NA BBB– Index BBB–/P 2,053 48,000 1/17/47 300 bp (631) CMBX NA BBB– Index BBB–/P 4,096 98,000 1/17/47 300 bp (1,384) CMBX NA BBB– Index BBB–/P 8,252 142,000 1/17/47 300 bp 312 CMBX NA BBB– Index BBB–/P 8,058 191,000 1/17/47 300 bp (2,622) CMBX NA BBB– Index BBB–/P 8,049 200,000 1/17/47 300 bp (3,134) CMBX NA BBB– Index BBB–/P 5,794 201,000 1/17/47 300 bp (5,446) CMBX NA BBB– Index BBB–/P 17,554 299,000 1/17/47 300 bp 835 CMBX NA BBB– Index BBB–/P 10,771 412,000 1/17/47 300 bp (12,267) CMBX NA BBB– Index BBB–/P 17,410 604,000 1/17/47 300 bp (16,364) CMBX NA BBB– Index BBB–/P 35,978 859,000 1/17/47 300 bp (12,054) CMBX NA BBB– Index BBB–/P 149,591 4,203,000 1/17/47 300 bp (85,426) CMBX NA BBB– Index BBB–/P 368,251 10,736,000 1/17/47 300 bp (232,070) Goldman Sachs International CMBX NA BBB– Index BBB–/P (394) 57,000 5/11/63 300 bp (2,151) CMBX NA BBB– Index BBB–/P 458 46,000 1/17/47 300 bp (2,114) CMBX NA BBB– Index BBB–/P 360 101,000 1/17/47 300 bp (5,287) CMBX NA BBB– Index BBB–/P 360 101,000 1/17/47 300 bp (5,287) CMBX NA BBB– Index BBB–/P 934 120,000 1/17/47 300 bp (5,776) CMBX NA BBB– Index BBB–/P 902 211,000 1/17/47 300 bp (10,897) CMBX NA BBB– Index BBB–/P 752 211,000 1/17/47 300 bp (11,046) CMBX NA BBB– Index BBB–/P 752 211,000 1/17/47 300 bp (11,046) CMBX NA BBB– Index BBB–/P 331 306,000 1/17/47 300 bp (16,780) CMBX NA BBB– Index BBB–/P 1,271 324,000 1/17/47 300 bp (16,846) CMBX NA BB Index — (3,036) 355,000 5/11/63 (500 bp) 12,132 CMBX NA BB Index — (1,941) 183,000 5/11/63 (500 bp) 5,879 CMBX NA BB Index — (1,297) 135,000 5/11/63 (500 bp) 4,472 CMBX NA BB Index — 2,058 91,000 5/11/63 (500 bp) 5,946 CMBX NA BB Index — 707 42,000 5/11/63 (500 bp) 2,502 CMBX NA BB Index — 390 38,000 5/11/63 (500 bp) 2,013 CMBX NA BB Index — 46 38,000 5/11/63 (500 bp) 1,670 CMBX NA BB Index — (1,210) 117,000 1/17/47 (500 bp) 6,410 CMBX NA BB Index — (124) 62,000 1/17/47 (500 bp) 3,914 CMBX NA BBB– Index BBB–/P (84) 21,000 5/11/63 300 bp (731) CMBX NA BBB– Index BBB–/P (217) 27,000 5/11/63 300 bp (1,049) CMBX NA BBB– Index BBB–/P (83) 31,000 5/11/63 300 bp (1,038) CMBX NA BBB– Index BBB–/P (331) 33,000 5/11/63 300 bp (1,348) CMBX NA BBB– Index BBB–/P (933) 56,000 5/11/63 300 bp (2,659) CMBX NA BBB– Index BBB–/P (1,189) 109,000 5/11/63 300 bp (4,548) CMBX NA BBB– Index BBB–/P 1,271 213,000 5/11/63 300 bp (5,293) CMBX NA BBB– Index BBB–/P (2,136) 213,000 5/11/63 300 bp (8,700) CMBX NA BBB– Index BBB–/P 2,719 238,000 5/11/63 300 bp (4,616) CMBX NA BBB– Index BBB–/P 3,057 74,000 1/17/47 300 bp (1,080) 32 Putnam VT Diversified Income Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/15 cont. Payments Unrealized Swap counterparty/ Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount date fund per annum (depreciation) Goldman Sachs International cont. CMBX NA BBB– Index BBB–/P $3,731 $177,000 1/17/47 300 bp $(6,166) CMBX NA BBB– Index BBB–/P 7,482 180,000 1/17/47 300 bp (2,583) CMBX NA BBB– Index BBB–/P 5,449 182,000 1/17/47 300 bp (4,728) CMBX NA BBB– Index BBB–/P 8,242 191,000 1/17/47 300 bp (2,438) CMBX NA BBB– Index BBB–/P 7,689 191,000 1/17/47 300 bp (2,991) CMBX NA BBB– Index BBB–/P 7,689 191,000 1/17/47 300 bp (2,991) CMBX NA BBB– Index BBB–/P 9,030 298,000 1/17/47 300 bp (7,634) CMBX NA BBB– Index BBB–/P 9,657 326,000 1/17/47 300 bp (8,571) CMBX NA BBB– Index BBB–/P 18,800 590,000 1/17/47 300 bp (14,191) CMBX NA BBB– Index BBB–/P 25,296 817,000 1/17/47 300 bp (20,388) JPMorgan Securities LLC CMBX NA BBB– Index — (2,168) 403,000 5/11/63 (300 bp) 10,251 CMBX NA BBB– Index — (9,525) 397,000 5/11/63 (300 bp) 2,709 CMBX NA BBB– Index — (5,102) 198,000 5/11/63 (300 bp) 1,000 CMBX NA BBB– Index BBB–/P 10,955 198,000 1/17/47 300 bp (116) CMBX NA BBB– Index BBB–/P 8,293 327,000 1/17/47 300 bp (9,992) CMBX NA BBB– Index BBB–/P 20,939 397,000 1/17/47 300 bp (1,260) CMBX NA BBB– Index BBB–/P 10,535 403,000 1/17/47 300 bp (11,999) Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at December31,2015. Securities rated by Putnam are indicated by “/P.” Putnam VT Diversified Income Fund 33 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $—­ $—­ $13,838 Energy 452 —­ 260 Total common stocks —­ Convertible bonds and notes —­ 161,082 —­ Corporate bonds and notes —­ 75,265,637 8 Foreign government and agency bonds and notes —­ 23,577,681 —­ Mortgage-backed securities —­ 104,379,624 5,569,890 Preferred stocks 177,013 130,507 —­ Purchased options outstanding —­ 217,170 —­ Purchased swap options outstanding —­ 963,043 —­ Senior loans —­ 4,240,183 —­ U.S. government and agency mortgage obligations —­ 158,716,709 —­ Short-term investments 16,506,406 13,245,898 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $(480,177) $—­ Futures contracts 92,083 —­ —­ Written options outstanding —­ (157,626) —­ Written swap options outstanding —­ (2,160,654) —­ Forward premium swap option contracts —­ 5,727 —­ TBA sale commitments —­ (82,488,280) —­ Interest rate swap contracts —­ (1,583,676) —­ Total return swap contracts —­ (82,685) —­ Credit default contracts —­ (1,424,941) —­ Totals by level $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net Accrued unrealized Investments in Balance as of discounts/ Realized appreciation/ Cost of Proceeds Total transfers Total transfers Balance as of securities: 12/31/14 premiums gain/(loss) (depreciation) # purchases from sales into Level 3 † out of Level 3 † 12/31/15 Common stocks*: Consumer cyclicals $13,839 $— $— $(1) $— $— $— $— $13,838 Energy 1,038 — — (778) — 260 Total common stocks — Corporate bonds and notes $8 — $8 Mortgage-backed securities $— (130,178) — 104,606 4,659,549 — 935,913 — $5,569,890 Totals $— $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. # Includes $103,827 related to Level 3 securities still held at period end. Total change in unrealized appreciation/(depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. Level 3 securities which are fair valued by Putnam, are not material to the fund. The accompanying notes are an integral part of these financial statements. 34Putnam VT Diversified Income Fund Statement of assets and liabilities 12/31/15 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $401,987,625) $386,658,995 Affiliated issuers (identified cost $16,506,406) (Note 5) 16,506,406 Cash 52,091 Foreign currency (cost $11,734) (Note 1) 11,665 Interest and other receivables 3,507,286 Receivable for shares of the fund sold 11,172 Receivable for investments sold 132,524 Receivable for sales of delayed delivery securities (Note 1) 30,410,221 Receivable for variation margin (Note 1) 987,466 Unrealized appreciation on forward premium swap option contracts (Note 1) 347,971 Unrealized appreciation on forward currency contracts (Note 1) 567,380 Unrealized appreciation on OTC swap contracts (Note 1) 557,543 Premium paid on OTC swap contracts (Note 1) 77,726 Total assets Liabilities Payable for purchases of delayed delivery securities (Note 1) 106,632,594 Payable for shares of the fund repurchased 186,229 Payable for compensation of Manager (Note 2) 111,941 Payable for custodian fees (Note 2) 43,400 Payable for investor servicing fees (Note 2) 28,776 Payable for Trustee compensation and expenses (Note 2) 140,988 Payable for administrative services (Note 2) 1,862 Payable for distribution fees (Note 2) 33,486 Payable for variation margin (Note 1) 1,257,821 Unrealized depreciation on OTC swap contracts (Note 1) 2,234,447 Premium received on OTC swap contracts (Note 1) 950,714 Unrealized depreciation on forward currency contracts (Note 1) 1,047,557 Unrealized depreciation on forward premium swap option contracts (Note 1) 342,244 Written options outstanding, at value (premiums $3,737,164) (Notes 1 and 3) 2,318,280 TBA sale commitments, at value (proceeds receivable $82,515,430) (Note 1) 82,488,280 Other accrued expenses 175,574 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $342,630,777 Undistributed net investment income (Note 1) 15,570,117 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (101,066,640) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (15,300,001) Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $84,765,601 Number of shares outstanding 13,639,781 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.21 Computation of net asset value Class IB Net assets $157,068,652 Number of shares outstanding 25,261,065 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.22 The accompanying notes are an integral part of these financial statements. Putnam VT Diversified Income Fund 35 Statement of operations Year ended 12/31/15 Investment income Interest (net of foreign tax of $837) (including interest income of $18,279 from investments in affiliated issuers) (Note 5) $15,485,534 Dividends 49,343 Total investment income Expenses Compensation of Manager (Note 2) 1,453,995 Investor servicing fees (Note 2) 189,047 Custodian fees (Note 2) 110,580 Trustee compensation and expenses (Note 2) 17,863 Distribution fees (Note 2) 438,889 Administrative services (Note 2) 7,014 Auditing and tax fees 149,900 Other 86,548 Total expenses Expense reduction (Note 2) — Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (4,325,695) Net realized loss on swap contracts (Note 1) (7,947,231) Net realized loss on futures contracts (Note 1) (2,924,220) Net realized gain on foreign currency transactions (Note 1) 4,914,645 Net realized gain on written options (Notes 1 and 3) 6,987,159 Net unrealized depreciation of assets and liabilities in foreign currencies during the year (2,842,324) Net unrealized depreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the year (13,199,167) Net loss on investments Net decrease in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/15 12/31/14 Decrease in net assets Operations: Net investment income $13,081,041 $16,950,021 Net realized gain (loss) on investments and foreign currency transactions (3,295,342) 4,757,634 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (16,041,491) (19,186,130) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (9,358,571) (9,571,123) Class IB (16,632,738) (17,778,297) Decrease from capital share transactions (Note 4) (18,589,648) (42,316,456) Total decrease in net assets Net assets: Beginning of year 292,671,002 359,815,353 End of year (including undistributed net investment income of $15,570,117 and $22,003,415, respectively) The accompanying notes are an integral part of these financial statements. 36Putnam VT Diversified Income Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Non-recurring reimbursements Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA­ 12/31/15­ $7.02­ .32­ (.47) (.66) —­ $6.21­ $84,766­ .75­ 5.02­ 876 e 12/31/14­ 7.58­ .38­ (.32) .06­ (.62) —­ 7.02­ .68­ 103,063­ .76­ 5.27­ 408 e 12/31/13­ 7.26­ .42­ .16­ .58­ (.26) —­ 7.58­ 8.08­ 121,877­ .75­ 5.71­ 234 f 12/31/12­ 6.88­ .37­ .43­ .80­ (.42) —­ 7.26­ 11.97­ 132,669­ .77­ 5.24­ 170 f 12/31/11­ 7.85­ .41­ (.60) (.78) — g,h 6.88­ 134,507­ .76­ 5.55­ 155 f Class IB­ 12/31/15­ $7.01­ .31­ (.46) (.64) —­ $6.22­ $157,069­ 1.00­ 4.76­ 876 e 12/31/14­ 7.57­ .36­ (.32) .04­ (.60) —­ 7.01­ .35­ 189,608­ 1.01­ 5.02­ 408 e 12/31/13­ 7.25­ .40­ .16­ .56­ (.24) —­ 7.57­ 7.81­ 237,938­ 1.00­ 5.45­ 234 f 12/31/12­ 6.87­ .35­ .43­ .78­ (.40) —­ 7.25­ 11.69­ 314,873­ 1.02­ 4.99­ 170 f 12/31/11­ 7.84­ .39­ (.60) (.76) — g,h 6.87­ 301,565­ 1.01­ 5.30­ 155 f a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Portfolio turnover includes TBA purchase and sale commitments. f Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover (%) December 31, 2013 586% December 31, 2012 546 December 31, 2011 416 g Amount represents less than $0.01 per share. h Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. The accompanying notes are an integral part of these financial statements. Putnam VT Diversified Income Fund 37 Notes to financial statements 12/31/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2015 through December 31, 2015. Putnam VT Diversified Income Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek as high a level of current income as Putnam Management believes is consistent with preservation of capital. The fund invests mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide, are either investment-grade or below-investment-grade in quality (sometimes referred to as “junk bonds”) and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. 38 Putnam VT Diversified Income Fund Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used for hedging currency exposures and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk, for yield curve positioning and for gaining exposure to rates in various countries. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearing-house guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector Putnam VT Diversified Income Fund 39 exposure, for gaining exposure to specific sectors, for hedging inflation and for gaining exposure to inflation. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, for gaining liquid exposure to individual names, to hedge market risk and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $4,193,625 on open derivative contracts subject to the Master Agreements. 40 Putnam VT Diversified Income Fund Collateral posted by the fund at period end for these agreements totaled $4,081,263 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2015, the fund had a capital loss carryover of $96,107,037 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $31,641,542 $10,667,077 $42,308,619 * 19,568,782 N/A 19,568,782 12/31/16 34,229,636 N/A 34,229,636 12/31/17 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from foreign currency gains and losses, from defaulted bond interest, from realized gains and losses on certain futures contracts, from income on swap contracts, from interest-only securities and from a receivable purchase agreement. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $6,476,970 to increase undistributed net investment income, $66,127 to increase paid-in capital and $6,543,097 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $2,320,919 Unrealized depreciation (22,286,532) Net unrealized depreciation (19,965,613) Undistributed ordinary income 15,471,013 Capital loss carryforward (96,107,037) Cost for federal income tax purposes $423,110,101 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 50.3% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.700% of the first $5 billion, 0.650% of the next $5 billion, 0.600% of the next $10 billion, 0.550% of the next $10 billion, 0.500% of the next $50 billion, 0.480% of the next $50 billion, 0.470% of the next $100 billion and 0.465% of any excess thereafter. Putnam Management has contractually agreed, through April 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. Putnam Management has agreed to reimburse the fund $254 for a compliance exception which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Putnam VT Diversified Income Fund41 Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% (0.10% prior to January 1, 2015) of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $66,112 Class IB 122,935 Total $189,047 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $162, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $438,889 Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $3,015,581,519 $3,038,304,063 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written swap option Written swap Written option Written option contract amounts option premiums contract amounts premiums Written options outstanding at the beginning of the reporting period USD $180,764,300 $3,165,717 $128,000,000 $655,469 EUR — $— — $— Options opened USD 3,043,965,245 16,521,939 540,000,000 3,236,719 EUR 8,311,100 318,730 — — Options exercised USD (331,047,850) (3,243,540) — — EUR — Options expired USD (1,168,908,100) (3,999,201) (128,000,000) (655,469) EUR — Options closed USD (1,334,000,495) (9,312,653) (477,000,000) (2,950,547) EUR — Written options outstanding at the end of the reporting period USD $390,773,100 $3,132,262 $63,000,000 $286,172 EUR 8,311,100 $318,730 — $— 42 Putnam VT Diversified Income Fund Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/15 Year ended 12/31/14 Year ended 12/31/15 Year ended 12/31/14 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 106,520 $702,177 176,758 $1,294,479 3,051,843 $19,867,129 3,800,480 $27,633,237 Shares issued in connection with reinvestment of distributions 1,471,473 9,358,571 1,340,493 9,571,123 2,607,012 16,632,738 2,486,475 17,778,297 1,577,993 10,060,748 1,517,251 10,865,602 5,658,855 36,499,867 6,286,955 45,411,534 Shares repurchased (2,629,952) (17,015,728) (2,908,159) (21,157,431) (7,434,152) (48,134,535) (10,680,744) (77,436,161) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund* $6,212,821 $143,052,230 $132,758,645 $18,279 $16,506,406 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 8 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $44,000,000 Purchased swap option contracts (contract amount) $558,300,000 Written TBA commitment option contracts (contract amount) (Note 3) $85,300,000 Written swap option contracts (contract amount) (Note 3) $594,000,000 Futures contracts (number of contracts) 400 Forward currency contracts (contract amount) $226,100,000 OTC interest rate swap contracts (notional) $71,600,000 Centrally cleared interest rate swap contracts (notional) $1,302,900,000 OTC total return swap contracts (notional) $149,300,000 OTC credit default contracts (notional) $29,800,000 Putnam VT Diversified Income Fund 43 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables $190,009 Payables $1,614,950 Foreign exchange contracts Receivables 567,380 Payables 1,047,557 Interest rate contracts Investments, Receivables, Net assets — Payables, Net assets — Unrealized appreciation 5,179,885* Unrealized depreciation 7,886,503* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $542,647 $542,647 Foreign exchange contracts — — 5,026,311 — $5,026,311 Interest rate contracts (1,872,784) (2,924,220) — (8,489,878) $(13,286,882) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(930,569) $(930,569) Foreign exchange contracts — — (2,856,806) — $(2,856,806) Interest rate contracts 866,598 413,096 — 1,133,018 $2,412,712 Total 44 Putnam VT Diversified Income Fund This page intentionally left blank. Putnam VT Diversified Income Fund 45 Note 9 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Interest rate swap contracts* # $— $— $— $— $— $202,833 $23,670 $— $9,058 $— $— $— $— $— $— $235,561 Centrally cleared interest rate swap contracts § — — 987,422 — 987,422 OTC Total return swap contracts* # — 13,831 — — 45,633 — 66,014 — 41,543 — 167,021 OTC Credit default contracts* # — 109,909 — 49,345 — — 30,755 — 190,009 Futures contracts § — 44 — 44 Forward currency contracts # 113,712 25,620 — 16,579 68,409 19,720 57,137 23,175 82,863 — — 24,958 33,398 18,475 83,334 567,380 Forward premium swap option contracts # — 347,971 — 347,971 Purchased swap options** # 119,325 177,718 — 149,233 298,513 — 218,254 — 963,043 Purchased options** # — 217,170 — 217,170 Total Assets Liabilities: OTC Interest rate swap contracts* # $— $— $— $— $— $996,603 $— $— $281,224 $— $— $— $— $— $— $1,277,827 Centrally cleared interest rate swap contracts § — — 1,255,818 — 1,255,818 OTC Total return swap contracts* # — 45,372 — 268 7,735 2,342 161,578 — 32,411 — 249,706 OTC Credit default contracts* # 29,738 — — — 1,209,285 — 301,838 — — 74,089 — 1,614,950 Futures contracts § — 2,003 — 2,003 Forward currency contracts # 19,354 185,909 — 18,812 99,600 27,762 64,308 79,546 150,178 — — 172,868 93,777 83,325 52,118 1,047,557 Forward premium swap option contracts # — 342,244 — 342,244 Written swap options # 207,558 216,593 — 220,406 355,868 — 188,234 — 971,995 — 2,160,654 Written options # — 157,626 — 157,626 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $(23,613) $(190,981) $— $— $(1,019,459) $(804,154) $(261,857) $(56,371) $(1,237,073) $— $— $(147,910) $— $(64,850) $— Net amount $— $(39,724) $(268,396) $(73,674) $(130,565) $— $(39,681) $— $— $(43,334) $(1,959) $— $(60,379) $— $31,216 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/ (depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 46 Putnam VT Diversified Income Fund Putnam VT Diversified Income Fund47 About the Trustees 48Putnam VT Diversified Income Fund *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2015, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President, Treasurer, and Clerk Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Putnam Vice President and Chief Legal Officer Since 2007 Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments, Putnam Investments and Nancy E. Florek (Born 1957) Putnam Management, and Putnam PutnamManagement Vice President, Director of Proxy Voting and RetailManagement Corporate Governance, Assistant Clerk, and Susan G. Malloy (Born 1957) Associate Treasurer James F. Clark (Born 1974) Vice President and Assistant Treasurer Since 2000 Chief Compliance Officer Since 2007 Since 2016 Director of Accounting & Control Associate General Counsel, Putnam Services, Putnam Investments and Investments, Putnam Investment PutnamManagement Management, and Putnam Retail Management (2003–2015) The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. Putnam VT Diversified Income Fund 49 Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2015, are available in the Individual Investors section of putnam.com and on the Securities and Exchange Commission’s [SEC] website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Custodian John A. Hill London, England SW1A 1LD State Street Bank and Trust Company Paul L. Joskow Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 Independent Registered W. Thomas Stephens Public Accounting Firm PricewaterhouseCoopers LLP The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. This report has been prepared for the shareholders H502 of Putnam VT Diversified Income Fund. VTAN028 298655 2/16 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2015	$134,743	$ — $13,003	$ — December 31, 2014	$127,306	$ — $12,722	$ — For the fiscal years ended December 31, 2015 and December 31, 2014, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $755,596 and $574,787 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
